Exhibit 10.1

 

EXECUTION COPY

 

500,000,000 Euro

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of January 7, 2005

 

among

 

BAXTER HEALTHCARE SA

 

as Borrower

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as Banks

 

J.P. MORGAN EUROPE LIMITED

 

as Administrative Agent

 

ABN AMRO BANK N.V.,

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A.,

 

SANPAOLO IMI BANK IRELAND PLC

 

and

 

DEUTSCHE BANK SECURITIES INC.

 

as Syndication Agents

 

and

 

J.P. MORGAN plc,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

ABN AMRO BANK N.V. LONDON BRANCH

 

as Mandated Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Computation of Time Periods    9

SECTION 1.03.

   Accounting Terms and Principles    9

ARTICLE II - THE BORROWING FACILITY

   9

SECTION 2.01.

   The Borrowing Facility    9

SECTION 2.02.

   Making the Advances    10

SECTION 2.03.

   Method of Electing Interest Rates    10

SECTION 2.04.

   Determination of Euro Amount; Required Payments; Termination    11

ARTICLE III - GENERAL TERMS

   12

SECTION 3.01.

   Interest Rate Inadequate or Unfair    12

SECTION 3.02.

   Effect of Notice of Borrowing; Maximum Number of Borrowings    12

SECTION 3.03.

   Effect of Failure to Borrow or Fund    13

SECTION 3.04.

   Fees and Certain Credit Rating Determinations.    14

SECTION 3.05.

   Reduction of the Commitments    16

SECTION 3.06.

   Repayment    16

SECTION 3.07.

   Interest    16

SECTION 3.08.

   Additional Interest on Advances    17

SECTION 3.09.

   Interest on Overdue Principal    18

SECTION 3.10.

   Interest Rate Determinations    18

SECTION 3.11.

   Performance of Banks’ Obligations    18

SECTION 3.12.

   Optional Prepayments    18

SECTION 3.13.

   Increased Costs    19

SECTION 3.14.

   Payments and Computations    19

SECTION 3.15.

   Taxes    21

SECTION 3.16.

   Noteless Agreement; Evidence of Indebtedness    22

SECTION 3.17.

   Sharing of Payments, Etc.    22

SECTION 3.18.

   Termination and Prepayment with Respect to Any Bank    23

ARTICLE IV - CONDITIONS PRECEDENT

   25

SECTION 4.01.

   Conditions Precedent    25

SECTION 4.02.

   Conditions Precedent to Each Borrowing    26

ARTICLE V - REPRESENTATIONS AND WARRANTIES

   26

SECTION 5.01.

   Representations and Warranties of the Borrower    26

SECTION 5.02.

   Representations and Warranties of the Banks    27

ARTICLE VI - COVENANTS

   28

SECTION 6.01.

   Affirmative Covenants of the Borrower    28

SECTION 6.02.

   Negative Covenants of the Borrower    30

 

i



--------------------------------------------------------------------------------

ARTICLE VII - EVENTS OF DEFAULT

   31

SECTION 7.01.

  Events of Default    31

ARTICLE VIII - THE ADMINISTRATIVE AGENT

   33

SECTION 8.01.

  Authorization and Action    33

SECTION 8.02.

  Duties and Obligations    33

SECTION 8.03.

  Administrative Agent and Affiliates    34

SECTION 8.04.

  Bank Credit Decision    34

SECTION 8.05.

  Indemnification    34

SECTION 8.06.

  Sub-Agents    35

SECTION 8.07.

  Successor Administrative Agent    35

SECTION 8.08.

  Syndication Agents and Mandated Lead Arrangers    35

ARTICLE IX - MISCELLANEOUS

   36

SECTION 9.01.

  Amendments, Etc.    36

SECTION 9.02.

  Notices, Etc.    36

SECTION 9.03.

  No Waiver; Cumulative Remedies    37

SECTION 9.04.

  Costs and Expenses; Indemnification    37

SECTION 9.05.

  Right of Set-Off    38

SECTION 9.06.

  Binding Effect    38

SECTION 9.07.

  Confidentiality    40

SECTION 9.08.

  Governing Law    41

SECTION 9.09.

  Execution in Counterparts    41

SECTION 9.10.

  Severability    41

SECTION 9.11.

  Entire Agreement    41

SECTION 9.12.

  Market Disruption    42

SECTION 9.13.

  Judgment Currency    42

SECTION 9.14.

  USA PATRIOT ACT    42

 

ii



--------------------------------------------------------------------------------

 

EXHIBIT AND SCHEDULES

 

Exhibit 2.02    Form of Notice of Borrowing Exhibit 2.03    Form of Notice of
Interest Period Election Exhibit 4.01(a)    Form of Guaranty Exhibit 6.01(g)(ii)
   Form of Certificate of Independent Accountants Exhibit 9.06    Form of
Assignment and Acceptance Schedule 1.01    Lending Office Addresses

 

iii



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of January 7, 2005

 

Baxter Healthcare SA, a corporation duly organized and existing under the laws
of Switzerland (the “Borrower”), the financial institutions listed on the
signature pages of this Agreement under the heading “Banks” (such financial
institutions and any successor financial institution that becomes a party to
this Agreement pursuant to Section 3.18 or 9.06 hereinafter referred to as the
“Banks”), J.P. Morgan Europe Limited, as administrative agent hereunder (such
administrative agent and any successor administrative agent appointed pursuant
to Section 8.07 hereinafter referred to as the “Administrative Agent”), Deutsche
Bank Securities Inc. (“Deutsche”) and ABN AMRO Bank N.V. (“ABN AMRO”), as
syndication agents hereunder (the “Syndication Agents”), and J.P. Morgan plc,
Deutsche Bank Securities Inc. and ABN AMRO Bank N.V. London Branch, as mandated
lead arrangers hereunder, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Adjusted Debt” means, at any time, (a) all Debt, minus (b) an amount equal to
all cash and cash equivalent investments of the Guarantor and its Consolidated
Subsidiaries at such time.

 

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

 

“Advance” means an advance by a Bank to the Borrower pursuant to Section 2.01,
as the same may be converted or continued from time to time pursuant to Section
2.03. Each Advance shall bear interest as provided in Section 3.07.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

“Agreed Currencies” means (i) Euro, (ii) so long as such currency remains an
Eligible Currency, Swiss Francs, and (iii) any other Eligible Currency which the
Borrower requests the Administrative Agent to include as an Agreed Currency
hereunder and which is acceptable to all of the Banks. For the purposes of this
definition, the specific currency referred to in clause (ii), above, shall mean
and be deemed to refer to the lawful currency of the jurisdiction referred to in
connection with such currency, i.e., “Swiss Francs” means the lawful currency of
Switzerland.

 

“Applicable Margin” has the meaning assigned to that term in Section 3.07.

 



--------------------------------------------------------------------------------

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

 

“Approved Fund” “ means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Euro means the Equivalent Amount of such currency with respect to such amount of
Euro on or as of such date, rounded up to the nearest amount of such currency as
determined by the Administrative Agent from time to time.

 

“Available Commitment” means, with respect to any Bank at any time, an amount
equal to (i) such Bank’s Commitment at such time minus (ii) an amount equal to
such Bank’s ratable share, determined on the basis that such Bank’s Commitment
bears to all Commitments at such time, of the Facility Usage.

 

“Borrowing” means a borrowing consisting of Advances in the same currency and as
to which a single Interest Period is in effect, made on the same day by the
Banks, as the same may be converted or continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent Conversion in connection
with which a single Borrowing may have been divided into several Borrowings or
several Borrowings may have been combined (in whole or in part) into a single
Borrowing.

 

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder.

 

“Borrowing Facility” has the meaning assigned to that term in Section 2.01.

 

“Business Day” means a day (other than Saturday or Sunday) of the year on which
banks are not required or authorized to close in London and are generally open
for the conduct of substantially all of their commercial lending activities;
provided that (a) when used in connection with an Advance, the term “Business
Day” shall also be a day on which dealings are carried on in the London
interbank market and (b) when used in connection with an Advance denominated in
Euro, the term “Business Day” shall also be a TARGET Settlement Day.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of 30% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Guarantor or
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Guarantor or Borrower by Persons who were neither
(i) nominated by the board of directors of the Guarantor or Borrower nor (ii)
appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Guarantor or Borrower by any Person or group.

 

“Closing Date” means January 7, 2005.

 

2



--------------------------------------------------------------------------------

“Commitment” means, with respect to any Bank at any time the amount indicated
opposite such Bank’s name on the signature pages hereof, as such amount may have
been reduced as of or prior to such time pursuant to Section 3.05 or modified in
accordance with Section 9.06.

 

“Computation Date” has the meaning assigned to that term in Section 2.04.

 

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 11(f) of
the Guaranty.

 

“Consolidated Capitalization” means, at any time, the sum at such time of: (i)
the Consolidated stockholders’ equity of the Guarantor and its Consolidated
Subsidiaries, and (ii) Adjusted Debt of the Guarantor and its Consolidated
Subsidiaries.

 

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Guarantor and
its Consolidated Subsidiaries and all Intangible Assets.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Convert”, “Conversion”, “Converting” and “Converted” each refers to a
continuation of Advances in the same currency for an additional Interest Period
pursuant to Section 2.03.

 

“Credit Ratings” has the meaning assigned to that term in Section 3.04(a).

 

“Debentures” means long-term debt securities (without third-party credit
enhancement).

 

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Borrower or the Guarantor and its Consolidated Subsidiaries, as applicable, as
lessee under leases that, in accordance with generally accepted accounting
principles, are recorded as capital leases, and (iii) obligations of the
Borrower or the Guarantor and its Consolidated Subsidiaries, as applicable,
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) and (ii) above (other than Debt of any
Subsidiary, to the extent such Debt is included in the calculation of Debt as a
result of clause (i) or (ii) above) in excess of $100,000,000 in the aggregate
and (iv) indebtedness or obligations of the kinds referred to in clause (i),
(ii), or (iii)

 

3



--------------------------------------------------------------------------------

above of the Guarantor’s unconsolidated Subsidiaries in excess of $200,000,000
in the aggregate. The term “Debt” shall not include (A) any obligations of the
Guarantor under or in connection with that certain Facility and Guaranty
Agreement dated as of April 14, 2004 among the Guarantor, certain financial
institutions parties thereto and Bank One, NA, as agent, (B) that certain
Facility and Guaranty Agreement dated as of July 8, 2003 among the Guarantor,
certain financial institutions parties thereto and Bank One, NA, as agent, or
(C) any similar arrangement under which the Guarantor has agreed to guarantee
the payment obligations of a current or former employee of the Guarantor arising
in connection with financing provided to such employee and relating to the
Guarantor’s “Baxter International Inc. 1999 Shared Investment Plan”, to the
extent the aggregate obligations of the Guarantor under the foregoing clauses
(A), (B) and (C) do not exceed an amount equal to $200,000,000 and such
obligations (whenever incurred) shall have arisen solely in connection with
purchases by such employees of the Guarantor’s common stock in 1999, or (y) the
undrawn face amount of any letter of credit issued for the account of the
Borrower or for the account of the Guarantor or any of its Consolidated
Subsidiaries, as applicable, in the ordinary course of the Borrower’s or the
Guarantor’s or such Subsidiary’s business, as applicable, but shall include the
reimbursement obligation owing from time to time by the Borrower or the
Guarantor or any of its Consolidated Subsidiaries, as applicable, in respect of
drawings made under any letter of credit in the event reimbursement is not made
immediately following the applicable drawing.

 

“Eligible Currency” means any currency other than Euro (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Euro in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Banks of any
currency as an Agreed Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the determination of the Administrative
Agent, an Equivalent Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Banks and the Borrower, and such
currency shall no longer be an Agreed Currency until such time as all of the
Banks agree to reinstate such currency as an Agreed Currency and promptly, but
in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Euro or another Agreed Currency,
subject to the other terms set forth in Article II.

 

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Euro at any
date shall mean the equivalent in such currency of such amount of Euro,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent

 

4



--------------------------------------------------------------------------------

at 11:00 a.m., London time, on the date on or as of which such amount is to be
determined; provided, that if at the time of any such determination, for any
reason, no such spot rates are being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such rate shall be conclusive absent
manifest error, on such date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of the Economic and Monetary Union.

 

“Euro Amount” of any currency at any date means (i) the amount of such currency
if such currency is Euro or (ii) the equivalent in Euro of the amount of such
currency if such currency is any currency other than Euro, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency on the London interbank market at 11:00
a.m., London time; provided, that if at the time of any such determination, for
any reason, no such spot rates are being quoted, Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error, in each case, on or as of the most recent Computation
Date provided for in Section 2.04.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, with respect to an Advance for the relevant Interest
Period, the applicable British Bankers’ Association Interest Settlement Rate for
deposits in the applicable Agreed Currency as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period; provided, that, if no such British
Bankers’ Association Interest Settlement Rate is available to the Administrative
Agent, the applicable Eurocurrency Rate for the relevant Interest Period shall
instead be the rate determined by the Administrative Agent to be the rate at
which J.P. Morgan Europe or one of its Affiliate banks offers to place deposits
in the applicable Agreed Currency with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period and having a maturity equal to such Interest
Period.

 

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Advance in any Agreed Currency means the maximum reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement and taking into account any transitional adjustments or other
scheduled changes in reserve

 

5



--------------------------------------------------------------------------------

requirements during such Interest Period) for such Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.

 

“Events of Default” has the meaning assigned to that term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Facility Termination Date” means the date that is the three-year anniversary
date of the Closing Date or such earlier date as the Commitments shall have been
terminated or otherwise permanently reduced to zero Euro (0 Euro) pursuant to
this Agreement.

 

“Facility Usage” means, at any time, an amount equal to the sum of (i) the
aggregate principal amount of all Advances denominated in Euro and (ii) the Euro
Amount of all Advances denominated in Agreed Currencies other than Euro
outstanding at such time.

 

“First Borrowing” means the initial Borrowing made by the Borrower hereunder.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantor” means Baxter International Inc., a Delaware corporation.

 

“Guaranty” means that certain Guaranty, dated as of the Closing Date, executed
by the Guarantor, substantially in the form of Exhibit 4.01(a) hereto, as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with the terms hereof and thereof.

 

“Intangible Assets” means all assets of the Guarantor and its Consolidated
Subsidiaries which are treated as intangibles in conformity with generally
accepted accounting principles on the Consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries.

 

“Interest Expense” means, with respect to any period, the Consolidated interest
expense of the Guarantor and its Consolidated Subsidiaries for such period
before the effect of interest income, as reflected on the Consolidated
statements of income for the Guarantor and its Consolidated Subsidiaries for
such period.

 

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance (or on the effective date of
Conversion thereof pursuant to Section 2.03) and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may select pursuant to Section 2.02 or 2.03, as applicable; provided,
that:

 

(i) The duration of any Interest Period which would otherwise end after the
Facility Termination Date shall end on the Facility Termination Date;

 

6



--------------------------------------------------------------------------------

(ii) Interest Periods commencing on the same day for Advances comprising the
same Borrowing shall be of the same duration;

 

(iii) Whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

 

(iv) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

 

“J.P. Morgan Europe” means J.P. Morgan Europe Limited, in its individual
capacity, and its successors.

 

“Lending Office” means, with respect to each Bank, the office of such Bank
specified as its “Lending Office” opposite its name on Schedule 1.01 hereto or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
and all other agreements, instruments and documents executed in connection
therewith, in each case as the same may at any time be amended, supplemented,
restated or otherwise modified and in effect.

 

“Majority Banks” means at any time Banks having at least 51% of the then
aggregate amount of the Commitments or, if the Commitments have been terminated,
holding at least 51% of the aggregate Euro Amount of Advances then outstanding.

 

“Mandated Lead Arrangers” means J.P. Morgan plc, Deutsche Bank Securities Inc.
and ABN AMRO Bank N.V. London Branch, in their capacities as Mandated Lead
Arrangers.

 

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

 

“Material Default Amount” means an amount equal to $50,000,000.

 

“Material Subsidiary” means, with respect to the Guarantor, any of (i) the
Borrower, (ii) Baxter Healthcare Corporation, a Delaware corporation, (iii)
Baxter World Trade Corporation, a Delaware corporation, or (iv) in the case of
any specified condition or event, any

 

7



--------------------------------------------------------------------------------

other Subsidiary or group of other Subsidiaries (A) each of which has suffered
such condition or event to occur and (B) that in the aggregate represents five
percent (5%) or more of the net revenues or the Consolidated Net Tangible Assets
of the Guarantor and its Consolidated Subsidiaries, as reflected in the then
most recent financial statements of the Guarantor and its Consolidated
Subsidiaries delivered pursuant to Section 6.01(g)(i) or (ii).

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

 

“Note” has the meaning assigned to that term in Section 3.16(d).

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

 

“Notice of Interest Period Election” has the meaning assigned to that term in
Section 2.03.

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Qualifying Bank” means a financial institution which is recognized as a bank by
the banking laws in force in its country of incorporation and which exercises in
such jurisdiction as its main purpose a true banking activity, having bank
personnel, premises, communications devices of its own and the authority of
decision-making.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or its successor.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Subsidiary” means, with respect to the Borrower or the Guarantor, any entity
with respect to which such Person alone owns, such Person and one or more of its
Subsidiaries together own, or any Person controlling such Person owns, in each
such case directly or indirectly, capital stock (or the equivalent equity
interest) having ordinary voting power to elect a majority of the members of the
Board of Directors of such corporation (or, in the case of a partnership or
joint venture, having the majority interest in the capital or profits of such
entity).

 

“Syndication Agents” has the meaning assigned in the preamble to this Agreement.

 

8



--------------------------------------------------------------------------------

“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System (or any successor
settlement system) is open.

 

“Unfunded Liabilities” means, in the case of a single employer pension benefit
plan which is covered by Title IV of ERISA, the amount, if any, by which the
present value of all vested benefits accrued to the date of determination under
such plan exceeds the fair market value of all assets of such plan allocable to
such benefits as of such date, and, in the case of a multi-employer pension
benefit plan, the withdrawal liability of the Guarantor and its Subsidiaries.

 

SECTION 1.02. Computation of Time Periods. In this Agreement, when computing
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”

 

SECTION 1.03. Accounting Terms and Principles. All accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Guarantor’s independent accountants or, in the case of the financial statements
required to be delivered pursuant to Section 6.01(g)(i), as determined by the
Guarantor to be required in accordance with then existing generally accepted
accounting principles) with the December 31, 2003 audited Consolidated financial
statements of the Guarantor and its Consolidated Subsidiaries. If any change in
accounting principles from principles used in preparing such December 31, 2003
statements would have a material effect upon the results of any calculation
required by or in compliance with any provision of this Agreement, then such
calculation shall be made or compliance with such provision shall be determined
using accounting principles in effect on December 31, 2003.

 

ARTICLE II

 

THE BORROWING FACILITY

 

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Agreed
Currencies to the Borrower from time to time on any Business Day during the
period from the date hereof to the Facility Termination Date in an aggregate
Euro Amount not to exceed at any time outstanding the amount of such Bank’s
Commitment (the “Borrowing Facility”). Subject to Section 3.01, each Borrowing
shall be in an aggregate amount not less than 10,000,000 Euro (and in integral
multiples of 5,000,000 Euro in excess thereof) (or the Approximate Equivalent
Amounts if such Advances are denominated in Agreed Currencies other than Euro),
shall be made on the same day from the Banks ratably according to their
respective Commitments. Within the limits of each Bank’s Commitment, the
Borrower may borrow Advances under this Section 2.01, maintain Advances
outstanding by Converting such Advances pursuant to Section 2.03, or prepay
Advances pursuant to Section 3.12, and reborrow Advances under this Section
2.01. The Aggregate Commitments to lend hereunder shall expire on the Facility
Termination Date.

 

9



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances. Each Borrowing shall be requested by
telephone (to be confirmed immediately in writing), telecopier or telex notice
given by the Borrower to the Administrative Agent not later than 10:00 a.m.
(London time) three Business Days prior to the proposed Borrowing Date. Each
notice of Borrowing pursuant to this Section 2.02 (a “Notice of Borrowing”)
shall be in substantially the form of Exhibit 2.02 hereto, specifying the
proposed Borrowing Date, aggregate amount of the proposed Borrowing and the
Interest Period and Agreed Currency applicable thereto for each such Advance,
and shall include such information as shall be required by Section 6.01(h). If
no currency is specified with respect to any requested Borrowing, then the
Borrower shall be deemed to have selected Euro. If no Interest Period is
specified with respect to any requested Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall in turn promptly notify each Bank by telecopier of
the date, applicable interest rate, applicable Agreed Currency and aggregate
amount of such Borrowing and such Bank’s ratable portion of such Borrowing. Each
Bank, for the account of its Lending Office, shall with respect to a Borrowing,
before 12:00 Noon (London time) on the Borrowing Date specified in the notice
received from the Administrative Agent pursuant to the preceding sentence,
deposit such Bank’s ratable portion of such Borrowing in such funds as then may
be customary for the settlement of transactions in such Agreed Currency to the
Administrative Agent in accordance with those instructions stipulated on any
given drawdown request by the Administrative Agent. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article IV, the Administrative Agent shall make same day funds in
the amount of such funds available to the Borrower within 30 minutes of demand
(which may be by telephone) by the Borrower, at the Administrative Agent’s
address provided in Section 9.02.

 

SECTION 2.03. Method of Electing Interest Periods. (a) The Advances included in
each Borrowing shall bear interest initially at the Eurocurrency Rate as
specified by the Borrower in the applicable Notice of Borrowing. Thereafter, the
Borrower may from time to time elect to change or continue the Interest Period
for each Borrowing (subject in each case to the provisions of Article III), in
each case effective on the last day of the then current Interest Period
applicable to such Advances. In no event shall the Borrower have the option to
convert the Agreed Currency in which a Borrowing is denominated to another
Agreed Currency; provided, that the Borrower may repay such Borrowing and
reborrow in another Agreed Currency in accordance with this Agreement.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Period Election”) to the Administrative Agent by not later than 10:00 a.m.
(London time) at least three Business Days before the conversion or continuation
selected in such notice is to be effective. If the Borrower shall fail to issue
a Notice of Interest Period Election within three Business Days prior to the end
of any Interest Period (unless the Borrower shall have issued a notice of
prepayment in respect of the applicable Borrowing in accordance with Section
5.12), the Advances comprising such Borrowing shall be continued as an Advance
in the same Agreed Currency with an Interest Period of one month. A Notice of
Interest Period Election may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Borrowing; provided that (i) such
portion is allocated ratably among the Advances comprising such Borrowing and
(ii) the portion to which such Notice of Interest Period Election applies, and
the remaining portion to which it does not apply, are each 10,000,000 Euro or
any larger multiple of 5,000,000 Euro (or the

 

10



--------------------------------------------------------------------------------

Approximate Equivalent Amounts if such Advances are denominated in Agreed
Currencies other than in Euro).

 

(b) Each Notice of Interest Period Election shall be substantially in the form
of Exhibit 2.03 hereto and shall specify:

 

(i) the Borrowing (or portion thereof) to which such notice applies;

 

(ii) the date on which the continuation selected in such notice is to be
effective, which shall comply with subsection (a) above; and

 

(iii) the duration of the new Interest Period.

 

Each Interest Period specified in a Notice of Interest Period Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Period Election shall be irrevocable when given by the Borrower.

 

(c) Upon receipt of a Notice of Interest Period Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof.

 

SECTION 2.04. Determination of Euro Amount; Required Payments; Termination. (a)
The Administrative Agent will determine the Euro Amount of:

 

(i) each Advance as of the date three Business Days prior to the Borrowing Date
or, if applicable, date of conversion/continuation of such Advance, and

 

(ii) each Borrowing as of the first day of each Interest Period and on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Majority Banks.

 

Each day upon or as of which the Administrative Agent determines the Euro Amount
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Euro Amount is
determined on or as of such day. If at any time the Euro Amount of the sum of
the aggregate principal amount of all outstanding Advances (calculated, with
respect to those Advances denominated in an Agreed Currency other than Euro, as
of the most recent Computation Date with respect to each such Advance) exceeds
105% of the Aggregate Commitments, the Borrower shall immediately repay Advances
in an aggregate principal amount sufficient to cause the remaining outstanding
Advances to equal the Aggregate Commitments.

 

(b) Any outstanding Advances and all other unpaid amounts due and payable
hereunder shall be paid in full by the Borrower on the Facility Termination
Date.

 

11



--------------------------------------------------------------------------------

 

ARTICLE III

 

GENERAL TERMS

 

SECTION 3.01. Interest Rate Inadequate or Unfair. The obligation of each Bank to
extend an Advance on the date therefor is subject to the following:

 

(a) If, with respect to Borrowings to consist of Advances denominated in any
Agreed Currency (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon all parties hereto) that by
reason of circumstances affecting generally the London interbank market,
adequate and reasonable means do not exist for ascertaining the interest rate
applicable to the Advances in such Agreed Currency or (ii) by the Business Day
before the first day of any Interest Period in respect of a Borrowing, the
Administrative Agent shall have received notice from the Majority Banks that
deposits in the applicable Agreed Currency are not available to such Banks (as
conclusively certified in writing to the Administrative Agent and the Borrower)
in the ordinary course of business in the London interbank market in sufficient
amounts to make its Advances, then, in each case, the Administrative Agent shall
by 12:00 Noon (London time) on such Business Day notify the Borrower of such
event, and the right of the Borrower to select Advances in such Agreed Currency
for such Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist. The obligation of the
Banks to make Advances in connection with such Notice of Borrowing shall
thereupon terminate and such Notice of Borrowing will be ineffective. In the
case of an outstanding Notice of Interest Period Election at the time any such
suspension shall occur, such Notice shall become ineffective.

 

(b) If the Majority Banks shall, by 11:00 a.m. (London time) on the Business Day
before the first day of any Interest Period in respect of a Borrowing to consist
of Advances denominated in an Agreed Currency, notify the Administrative Agent
and the Borrower (setting forth in writing the reasons therefor) that the
Eurocurrency Rate for Advances will not adequately reflect the cost to such
Banks of making or funding their respective Advances for such Borrowing or
Conversion, the right of the Borrower to select Advances in such Agreed Currency
for such Borrowing or Conversion and any subsequent Borrowing or Conversion
shall be suspended until the Administrative Agent shall notify the Borrower and
the Banks that the circumstances causing such suspension no longer exist. The
obligation of the Banks to make Advances in connection with such Notice of
Borrowing shall thereupon terminate and such Notice of Borrowing will be
ineffective. In the case of an outstanding Notice of Interest Period Election at
the time any such suspension shall occur, such Notice shall become ineffective.

 

SECTION 3.02. Effect of Notice of Borrowing; Maximum Number of Borrowings. (a)
Subject to Section 3.01, each Notice of Borrowing and Notice of Interest Period
Election shall be irrevocable and binding on the Borrower. In the event that a
Notice of Borrowing or Notice of Interest Period Election is made by telephone
and the written confirmation thereof differs in any respect from such telephone
notice, the information contained in the telephone notice or the written
confirmation, as the case may be, upon which the Administrative Agent shall have
relied, as evidenced by its corresponding notice to the Banks, shall control for
purposes of Advances to be made or Converted under this Agreement.

 

12



--------------------------------------------------------------------------------

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than ten Borrowings
outstanding.

 

SECTION 3.03. Effect of Failure to Borrow or Fund. (a) The Borrower shall
indemnify each Bank against all direct out-of-pocket losses and reasonable
expenses incurred by such Bank as a result of any failure by the Borrower to
fulfill on or before the date specified for such Borrowing the applicable
conditions set forth in Article IV to the extent of all direct out-of-pocket
losses and reasonable expenses incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. The Borrower shall not be
liable to any Bank under this Section 3.03(a) with respect to consequential
damages arising or incurred by such Bank in connection with the Borrower’s
failure to fulfill timely the applicable conditions set forth in Article IV.

 

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with the
terms of Section 2.02 and the Administrative Agent may, in reliance upon such
assumption make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such ratable portion
available to the Administrative Agent, such Bank and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Bank, at an interest rate determined by the
Administrative Agent in accordance with banking industry practices on interbank
compensation. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.

 

(c) The failure of any Bank to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Bank of its obligation, if any, hereunder
to make its Advance on the date of such Borrowing, but no Bank shall be
responsible for the failure of any other Bank to make the Advance to be made by
such other Bank on the date of any Borrowing.

 

13



--------------------------------------------------------------------------------

SECTION 3.04. Fees and Certain Credit Rating Determinations. (a) Commitment
Fees. The Borrower agrees to pay to the Administrative Agent for the account of
each Bank a commitment fee at the respective rates per annum set forth below on
the average daily amount of such Bank’s Available Commitment. The applicable
rate for any period shall be determined on the basis of the publicly announced
ratings (“Credit Ratings”) by Moody’s and S&P on the Guarantor’s senior
unsecured Debentures during such period, the applicable rate to change when and
as such Credit Ratings change.

 

Tier


--------------------------------------------------------------------------------

  

Credit Ratings of Guarantor’s

senior unsecured Debentures

--------------------------------------------------------------------------------

   Commitment
Fee


--------------------------------------------------------------------------------

1.    Credit Ratings are A or better by S&P or A2 or better by Moody’s   
.09625% 2.    Tier 1 shall not apply, and Credit Ratings are A- or better by S&P
or A3 or better by Moody’s    .11375% 3.    Neither Tier 1 nor Tier 2 shall
apply, and Credit Ratings are BBB+ or better by S&P or Baa1 or better by Moody’s
   .1575% 4.    Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit
Ratings are BBB or better by S&P or Baa2 or better by Moody’s    .21875% 5.   
Credit Ratings are below BBB by S&P and Baa2 by Moody’s    .2625%

 

The commitment fee described in this Section 3.04(a) shall accrue from and
including the date hereof to but excluding the Facility Termination Date or, in
the case of any Bank, the earlier date of reduction to zero of such Bank’s
Commitment hereunder, and shall be payable quarterly during the term of each
Bank’s Commitment hereunder, in arrears, not later than the last day of each
January, April, July and October, commencing on the Closing Date and, in the
case of each Bank, on the date such Bank’s Commitment shall be reduced to zero.

 

(b) Credit Rating Determinations. For purposes of determining the applicable
commitment fee with respect to any period and the Applicable Margin at any time:

 

(i) Any change in a Credit Rating shall be deemed to become effective on the
date of public announcement thereof and shall remain in effect until the date of
public announcement that such rating shall no longer be in effect;

 

14



--------------------------------------------------------------------------------

(ii) If, during any period, either Moody’s or S&P shall not have publicly
announced a Credit Rating with respect to the Guarantor’s senior unsecured
Debentures, the Credit Rating by such rating agency shall be deemed to be below
Baa2 (Moody’s) and BBB (S&P), respectively;

 

(iii) If, during any period, neither Moody’s nor S&P shall have publicly
announced a Credit Rating with respect to the Guarantor’s senior unsecured
Debentures, the Credit Rating shall be deemed to be below Baa2 (Moody’s) and BBB
(S&P), respectively, during such period; provided that the Guarantor may, at any
time, substitute Fitch Ratings or another nationally recognized rating agency
acceptable to the Majority Banks for Moody’s or S&P. Any Credit Rating assigned
by a substitute credit agency, prior to the determination of the commitment fee
for the period during which such Credit Rating shall be in effect or the
determination of the Applicable Margin at any time, shall be converted to the
nationally recognized equivalent thereof under the rating system employed by
Moody’s or S&P, as applicable; and

 

(iv) If, during any period that both Moody’s and S&P have publicly announced a
Credit Rating with respect to the Guarantor’s senior unsecured Debentures, such
Credit Ratings fall within different Tiers under Section 3.04(a), Section
3.04(c) or Section 3.07 or (i) in the case of a ratings differential of one
Tier, the higher rating will apply and (ii) in the case of a ratings
differential of two Tiers or more, the intermediate rating at the midpoint will
apply. If there is no midpoint, the higher of the two intermediate ratings will
apply.

 

(c) Utilization Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Bank a utilization fee during each period specified below at
the respective rates per annum set forth below on the sum during the applicable
period of the average daily amount of such Bank’s outstanding Advances. The
applicable rate for any period shall be determined on the basis of the Credit
Ratings on the Guarantor’s senior unsecured Debentures during such period, the
applicable rate to change when and as such Credit Ratings change.

 

Tier


--------------------------------------------------------------------------------

  

Credit Ratings of

Guarantor’s Debentures

--------------------------------------------------------------------------------

  

Utilization

Fee

--------------------------------------------------------------------------------

1.    Credit Ratings are A or better by S&P or A2 or better by Moody’s    .075%
2.    Tier 1 shall not apply and Credit Ratings are A-  or better by S&P, or A3
or better by Moody’s    .075%

 

15



--------------------------------------------------------------------------------

Tier


--------------------------------------------------------------------------------

  

Credit Ratings of

Guarantor’s Debentures

--------------------------------------------------------------------------------

  

Utilization

Fee

--------------------------------------------------------------------------------

3.   

Neither Tier 1 nor Tier 2 shall apply, and Credit Ratings are BBB+ or better by
S&P or Baa1 or better by Moody’s

   .100% 4.   

Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s

   .100% 5.   

Credit Ratings are below BBB by S&P and Baa2 by Moody’s

   .100%

 

The utilization fee described in this Section 3.04(c) shall accrue during any
period that (and only so long as) the aggregate amount of outstanding Advances
shall exceed an amount equal to 50% of the aggregate Commitments under this
Agreement. The utilization fee shall be payable quarterly during the term of
each Bank’s Commitment hereunder, in arrears, not later than the last day of
each January, April, July and October, and, in the case of each Bank, on the
date such Bank’s Commitment shall be reduced to zero.

 

SECTION 3.05. Reduction of the Commitments. The Borrower may, upon at least
three (3) Business Days’ written notice to the Administrative Agent (received
not later than 10:00 a.m. (London time)), terminate in whole or reduce ratably
in part the respective Commitments of the Banks on a permanent basis; provided
that (i) any such reduction shall not cause the Aggregate Commitments to be less
than the Facility Usage at such time, and (ii) in the case of any partial
reduction of the Commitments, such partial reduction shall be in an aggregate
amount not less than the lesser of (A) 10,000,000 Euro (or an integral multiple
of 5,000,000 Euro in excess thereof) (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Euro) and (B) the amount by which
the Aggregate Commitments exceeds the Facility Usage at such time.

 

SECTION 3.06. Repayment. Each Advance shall mature, and the principal amount
thereof shall be due and payable, on the Facility Termination Date.

 

SECTION 3.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full at a rate per annum equal at all
times during the Interest Period for such Advance to the Eurocurrency Rate for
such Interest Period plus the Applicable Margin (such rate to change when and as
the Applicable Margin changes), payable on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date during such Interest Period which occurs three months after the first day
of such Interest Period.

 

“Applicable Margin” means, at any time with respect to each Advance outstanding
at such time, the applicable rate per annum set forth in the table below,
determined

 

16



--------------------------------------------------------------------------------

in accordance with Section 3.04(b) on the basis of the Credit Ratings by Moody’s
and S&P on the Guarantor’s senior unsecured Debentures at such time:

 

Tier


--------------------------------------------------------------------------------

  

Credit Ratings of Guarantor’s
senior unsecured Debentures

--------------------------------------------------------------------------------

   Applicable
Margin


--------------------------------------------------------------------------------

1.    Credit Ratings are A or better by S&P or A2 or better by Moody’s    .275%
2.    Tier 1 shall not apply, and Credit Ratings are A - or better by S&P or A3
or better by Moody’s    .325% 3.    Neither Tier 1 nor Tier 2 shall apply, and
Credit Ratings are BBB+ or better by S&P or Baa1 or better by Moody’s    .45% 4.
   Neither Tier 1, Tier 2 nor Tier 3 shall apply, and Credit Ratings are BBB or
better by S&P or Baa2 or better by Moody’s    .625% 5.    Credit Ratings are
below BBB by S&P and Baa2 by Moody’s    .75%

 

SECTION 3.08. Additional Interest on Advances. So long as each Bank shall be
required under regulations of (a) the Board of Governors of the Federal Reserve
System, (b) the Bank of England, (c) the European Central Bank, (d) any
Governmental Authority of the jurisdiction of any Agreed Currency or (e) any
Governmental Authority of any jurisdiction to which Advances in any Agreed
Currency are made to which banks in any jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
Agreed Currency or by reference to which interest rates applicable to loans in
such Agreed Currency, in each case, to maintain reserves with respect to
liabilities or assets consisting of or including liabilities similar to the
Advances, including, without limitation, Eurocurrency Liabilities, the Borrower
shall pay to such Bank additional interest on the unpaid principal amount of
each Advance of such Bank, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times during
the Interest Period for such Advance to the remainder obtained by subtracting
(i) the Eurocurrency Rate for such Interest Period from (ii) the rate obtained
by dividing the applicable rate referred to in clause (i) above by that
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage of such
Bank for such Interest Period, payable on each date on which interest is payable
on such Advance. Such additional

 

17



--------------------------------------------------------------------------------

interest shall be determined by such Bank and notified in writing to the
Borrower through the Administrative Agent. Such determination shall be binding
for all purposes in the absence of manifest error; provided that no challenge to
such determination may be made by the Borrower after the sixtieth day following
delivery of such notification to the Borrower.

 

SECTION 3.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to 2% per annum above the Eurocurrency Rate plus the
Applicable Margin in effect from time to time.

 

SECTION 3.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrower and the Banks, of any applicable interest rate
determined by the Administrative Agent for purposes of Section 3.07.

 

SECTION 3.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make Advances hereunder pursuant to Section 3.01(a) or (b) that would permit
such Bank to demand increased costs pursuant to Section 3.13. Such Bank shall,
as soon as practicable after becoming aware of any such event or circumstance,
use commercially reasonable efforts, to the extent permitted by law, to perform
its obligations to make Advances through another office or lending office, and
with respect to increased costs, to reduce such increased costs (if the use of
such other office or lending office or such reduction would not adversely affect
the performance of such obligations or repayment of the Advances or result in
any increased cost, loss, liability or other disadvantage to such Bank in such
Bank’s reasonable judgment), in either case if by taking the action contemplated
by the foregoing, such event or circumstance would cease to exist.

 

SECTION 3.12. Optional Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent, given not later than 9:00 a.m. (London time) at least
three Business Days before the proposed date of prepayment by telephone (to be
confirmed immediately in writing), telecopier or telex, stating in such notice
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given, the Borrower shall prepay the outstanding principal amount of
the Advances made as part of the same Borrowing in whole or in part (and if in
part, in an aggregate amount not less than 10,000,000 Euro (and in integral
multiples of 5,000,000 Euro in excess thereof) (or the Approximate Equivalent
Amounts if such Advances are denominated in Agreed Currencies other than Euro)),
by paying the principal amount to be prepaid together with accrued interest
thereon and other amounts then due and owing, if any, hereunder to the date of
prepayment. Each such optional prepayment shall be applied to prepay ratably the
Advances of the several Banks included in such Borrowing. If the Borrower
prepays any Borrowing on any day other than the last day of an Interest Period
therefor, the Borrower shall reimburse each Bank for the losses, costs and
expenses contemplated in Section 9.04(b).

 

(b) Upon receipt of a notice of prepayment pursuant to this Section 3.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

 

18



--------------------------------------------------------------------------------

SECTION 3.13. Increased Costs. Subject to Section 3.11, if:

 

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve, special deposit or similar
requirements included in the Eurocurrency Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Bank of agreeing or committing to make or making, funding or
maintaining any Advances hereunder, or

 

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital required or expected to be maintained by such
Bank or any corporation controlling such Bank and such Bank determines that the
amount of such capital is increased by or based upon the existence of such
Bank’s commitment to lend hereunder and other commitments of this type, or upon
the making or funding of its Advances hereunder, then the Borrower shall from
time to time, upon 15 days’ written demand by such Bank (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Bank additional amounts sufficient to (i) in the case of any of
the events described in clause (a) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than one such
method, the method chosen for application hereunder shall be that method which
most accurately determines such increased cost), and (ii) in the case of any of
the events described in clause (b) above, compensate such Bank in light of such
circumstances, to the extent such Bank reasonably determines such increase in
capital to be allocable to the existence of such Bank’s commitment to lend or
maintain Advances hereunder. A certificate as to any such amount (demonstrating,
in reasonable detail, the calculations used by such Bank to determine such
amount), submitted to the Borrower and the Administrative Agent by such Bank,
shall be conclusive and binding for all purposes in the absence of manifest
error; provided that no challenge to such determination may be made by the
Borrower after the sixtieth day following delivery of such notification to the
Borrower.

 

SECTION 3.14. Payments and Computations. (a) The Borrower shall make each
payment hereunder or under any Notes not later than 12:00 noon (London time) on
the day when due and, with respect to principal or interest on Advances, in the
currency in which such Advance was made to the Borrower, to the Administrative
Agent in such funds as may then be customary for settlement of international
transactions in such currency and without set-off, counterclaim or other
deduction. All other payments made hereunder shall be payable in immediately
available funds in Euro. All payments hereunder shall be made to the
Administrative Agent at the Administrative Agent’s address specified in Section
9.02, or at any other Lending Office of the Administrative Agent specified in
writing by the Administrative

 

19



--------------------------------------------------------------------------------

Agent to the Borrower, and shall be applied ratably by the Administrative Agent
among the Banks. The Administrative Agent is hereby authorized to charge the
Borrower’s account with the Administrative Agent, after notice to the Borrower
of the amount to be charged, for each payment of principal, interest and fees as
such payment becomes due. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to such payment ratably (in
accordance with all like obligations then due and payable to which such payment
relates) to the Banks for the account of their respective Lending Offices, and
like funds relating to the payment of any other amount payable to any Bank, to
such Bank for the account of its Lending Office, in each case to be applied in
accordance with the terms of this Agreement.

 

(b) Notwithstanding the foregoing provisions of this Section 3.14, if, after the
making of any Advance in any currency other than Euro, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Banks in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Euro in an amount equal to the
Euro Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

(c) All calculations of interest and commitment fees shall be made on the basis
of a year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes in
the absence of manifest error. No challenge to any determination by the
Administrative Agent pursuant to this subsection may be made by the Borrower
after the sixtieth day following delivery to the Borrower of written
notification of such determination.

 

(d) Whenever any payment hereunder or under any Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be. If such extension would cause such payment with respect to an Advance to
be made in the next following calendar month, such payment shall be made on the
immediately preceding applicable Business Day and the period of time during
which such payment would have been outstanding but for compliance with this
provision shall not be included in the computation of payment of interest with
respect thereto.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due to such Bank. If and to the extent the Borrower shall not have
so made such payment in full to the Administrative Agent, each Bank shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative

 

20



--------------------------------------------------------------------------------

Agent, at an interest rate determined by the Administrative Agent in accordance
with banking industry practices on interbank compensation.

 

SECTION 3.15. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Notes shall be made, in accordance with Section 3.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (i) in the case of each Bank and the Administrative Agent, taxes
imposed on net income, and franchise taxes (imposed in lieu of net income taxes)
imposed on it as a result of a present or former connection between such Bank or
the Administrative Agent (as the case may be) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein, and (ii) withholding or similar taxes to the
extent such taxes would be imposed on sums payable to such Bank at the time such
Bank becomes a party to this Agreement (all such taxes, levies, imposts,
deductions, charges, withholdings and liabilities, less the exclusions described
in clauses (i) through (ii) above, being hereinafter referred to as “Taxes”);
provided, that if the Borrower shall be required to deduct any Taxes or Other
Taxes (as defined below) from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Bank receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law and
provided, further, however, that the Borrower shall not be required to increase
any such sums payable to any Bank with respect to any Taxes that are
attributable to such Bank’s failure to comply with the requirements of clause
(d) of this Section.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise (i) from any payment made hereunder or under the Notes to any
Lending Office listed on Schedule 1.01 or to any lending or other office
established pursuant to Section 3.11 or otherwise in accordance with this
Agreement with respect to Advances made or to be made under this Agreement or
(ii) from the execution or delivery of this Agreement or the Notes or any
amendment hereto or thereto (hereinafter referred to as “Other Taxes”).

 

(c) The Borrower will indemnify each Bank and the Administrative Agent for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this Section
3.15) incurred by such Bank or the Administrative Agent (as the case may be) or
any liability incurred by such Bank or the Administrative Agent (as the case may
be) (including penalties and interest unless caused by the gross negligence or
willful misconduct of such Bank or the Administrative Agent, as the case may be)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within 30 days from the date such Bank or the Administrative Agent (as the case
may be) makes written demand therefor, which demand shall demonstrate, in
reasonable detail, the circumstances concerning the imposition of, and the
calculations used to determine, such Taxes or Other Taxes.

 

21



--------------------------------------------------------------------------------

(d) Any Bank that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate; provided that such Bank has received written
notice from the Borrower advising it of the availability of such exemption or
reduction and containing all applicable documentation. In furtherance of the
foregoing, each Bank which is party to this Agreement on the Closing Date agrees
to provide to the Borrower (with a copy to the Administrative Agent), unless
otherwise not permitted by law, on or before the Closing Date, all documentation
required pursuant to this clause (d) to permit all payments made by the Borrower
pursuant to this Agreement to be made without withholding.

 

SECTION 3.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Bank resulting from each Advance made
by such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Advance made hereunder, the Agreed Currency in which such
Advance is denominated and the Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each Bank’s
share thereof.

 

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Advances therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Borrowings in accordance with their terms.

 

(d) Any Bank may request that its Advances be evidenced by a promissory note
(each a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Bank a Note or separate Notes evidencing such Advances, at such Bank’s
request, payable to the order of such Bank in a form or forms supplied by the
Administrative Agent. Thereafter, the Advances evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 9.06) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 9.06, except to the
extent that any such Bank or assignee subsequently returns any such Note for
cancellation and requests that such Advances once again be evidenced as
described in paragraphs (a) and (b) above.

 

SECTION 3.17. Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Advance made by it in excess of its ratable
share of all payments obtained by Banks on account of the Advances comprising
the Borrowing to which such Advance relates,

 

22



--------------------------------------------------------------------------------

such Bank shall forthwith purchase from the other Banks which shall then have
Advances outstanding comprising a part of such Borrowing participations in the
Advances comprising a part of such Borrowing as shall be necessary to cause such
purchasing Bank to share the excess payment (net of any expenses which may be
incurred by such Bank in obtaining or preserving such excess payment) ratably
with respect to such Borrowing with each of such other Banks. If all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each selling Bank shall be rescinded and such selling
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such selling Bank’s ratable share
(according to the proportion of (i) the amount of such selling Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 3.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Bank to exercise any
right it may have of set-off, bankers’ lien, counterclaim or similar right or
shall affect the right of any Bank to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower not evidenced by this Agreement or the Notes. If under any
applicable bankruptcy, insolvency or other similar law, any Bank obtains a
secured claim in lieu of a set-off or other payment to which this Section 3.17
would apply, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 3.17 to share in the benefits of any recovery
on such secured claim.

 

SECTION 3.18. Termination and Prepayment with Respect to Any Bank. (a) In
addition to the right of the Borrower to terminate in whole or reduce ratably
the unused portion of the Commitments as described in Section 3.05 and the right
of the Borrower to ratably prepay Advances as described in Section 3.12, the
Borrower shall have the right to terminate the unused portion of the Commitment
of any Bank and to prepay all outstanding Advances made by such Bank in the
manner described in this Section 3.18 if the Borrower shall have received notice
(a “Special Notice”) that such Bank (i) cannot extend an Advance in any Agreed
Currency and shall exercise its rights pursuant to Section 3.01(a), (ii) claims
reimbursement for increased costs or reduced returns pursuant to Section 3.13 or
(iii) claims reimbursement for Taxes or Other Taxes pursuant to Section 3.15.

 

(b) Upon receipt by the Borrower of a Special Notice from any Bank, the Borrower
may elect to terminate the unused portion of the Commitment of such Bank by
giving notice thereof (a “Termination Notice”) to such Bank and to the
Administrative Agent on or before the thirtieth day following the date of such
Special Notice, specifying therein (i) the name of such Bank (“Terminated
Bank”), (ii) the proposed effective date of termination (“Bank Termination
Date”) of the unused portion of such Terminated Bank’s Commitment, which date
shall not in any event be less than five Business Days following the date of
such Termination Notice, (iii) one or more commercial banks (each, a “Successor
Bank”), each such Successor Bank having a combined capital, surplus (or its
equivalent) and undivided profits in an amount not less than U.S. $500,000,000
(or its equivalent in another currency), which Successor Bank or

 

23



--------------------------------------------------------------------------------

Successor Banks shall have agreed, in the aggregate, to succeed to the entire
Commitment of such Terminated Bank on the Bank Termination Date.

 

(c) Unless the Borrower shall have elected, as evidenced by its Termination
Notice, to prepay all the Advances made by a Terminated Bank outstanding as of
the Bank Termination Date, any Advance (each a “TB Advance”) made by such
Terminated Bank having an Interest Period ending after the Bank Termination Date
shall remain outstanding until the last day of such Interest Period (unless
required to be paid earlier in accordance with the terms of this Agreement). On
the last day of the then current Interest Period in respect of each TB Advance,
the Successor Bank shall extend an Advance to the Borrower in a principal amount
corresponding to such TB Advance, and having an Interest Period of the type
specified in the Notice of Interest Period Election that would otherwise have
applied to such TB Advance, and the proceeds of such Advance from the Successor
Bank shall be used by the Borrower to repay such TB Advance to the Terminated
Bank. The Successor Bank or Successor Banks specified by the Borrower in a
Termination Notice shall have agreed, prior to the Bank Termination Date, to
succeed, in the aggregate, to the entire Commitment of such Terminated Bank on
the Bank Termination Date which succession shall, with respect to the unused
portion of such Terminated Bank’s Commitment as of such Bank Termination Date,
become effective as of the Bank Termination Date and, with respect to the
remaining portion of such Terminated Bank’s Commitment, become effective as and
when such Terminated Bank’s Advances are repaid.

 

(d) If the Borrower shall have elected, as evidenced by its Termination Notice,
to prepay all the Advances made by a Terminated Bank outstanding as of the Bank
Termination Date, the Successor Bank or Successor Banks shall in the aggregate
extend to the Borrower, on the Bank Termination Date, Advances (with interest at
a rate to be agreed upon by the Borrower and each Successor Bank) corresponding
in respective amounts to each Advance being prepaid as of such date, each of
which Advances shall have an Interest Period beginning on the Bank Termination
Date and ending on the last day of the Interest Period of the Advance being
prepaid to which it corresponds.

 

(e) Each such termination pursuant to this Section 3.18 shall be effective on
the Bank Termination Date proposed by the Borrower in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrower shall have elected to
prepay all Advances made by such Terminated Bank outstanding as of such date,
(A) the Borrower shall have prepaid the outstanding aggregate amount of all
Advances made by the Terminated Bank, together with accrued interest and accrued
fees to such date on the amount prepaid and all other amounts payable to such
Bank as of such date and (B) the Successor Bank or Successor Banks shall have
extended to the Borrower Advances equal in aggregate amount to the Advances of
the Terminated Bank being prepaid as required pursuant to Section 3.18(d), and
(iii) the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Successor Bank or Successor
Banks shall have agreed in the aggregate to succeed to the entire Commitment of
the Terminated Bank in accordance with this Section 3.18.

 

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and

 

24



--------------------------------------------------------------------------------

obligations of a “Bank” hereunder and (ii) the Terminated Bank shall have no
further Commitment under this Agreement (other than with respect to Advances, if
any, made by such Bank which remain outstanding after such date) and shall no
longer be a “Bank” under this Agreement for any purpose (other than with respect
to Advances made by such Bank which remain outstanding after such date) except
insofar as it shall be entitled to any payment or indemnification, or be
obligated to make any indemnification, on account of any event which shall have
occurred, or any right or liability which shall have arisen, on or prior to the
date of repayment of such outstanding Advances. The termination of any Bank’s
Commitment and the prepayment of such Bank’s Advances pursuant to this Section
3.18 shall not relieve or satisfy the obligations of the Borrower to make any
such prepayments free and clear of all Taxes, to reimburse such Bank for all
Other Taxes and for all increased costs pursuant to Section 3.13, or to comply
with all other terms and conditions of this Agreement (including, without
limitation, Section 9.04).

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.01. Conditions Precedent. The obligation of each Bank to make its
initial Advance hereunder is subject to the condition precedent that the
Administrative Agent shall have received all of the following, each of which
shall be dated the Closing Date and shall be in sufficient copies for each Bank:

 

(a) The Guaranty of the Guarantor, duly executed by the Guarantor in favor of
the Administrative Agent and the Banks.

 

(b) Certified copies of the resolutions of the Board of Directors of each of the
Guarantor and the Borrower approving the Loan Documents to which either such
Person will be party, and of all documents evidencing other necessary corporate
action with respect to such Loan Documents.

 

(c) A certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the Loan Documents to which such Person will be party and the
other documents or certificates to be delivered pursuant to this Agreement. The
Borrower shall deliver a copy of an English translation of an excerpt of the
Commercial Register for the Canton of Zurich-Main Register.

 

(d) A certificate, signed by the chief financial officer of the Borrower,
stating that as of the date thereof all conditions to the Closing Date have been
satisfied and that no Event of Default or event which, with notice or the lapse
of time or both, would constitute an Event of Default has occurred and is
continuing.

 

(e) A favorable opinion of (i) the General Counsel of the Guarantor, (ii) Sidley
Austin Brown & Wood LLP, special counsel to the Guarantor, or other counsel to
the Guarantor (who also may be an employee of the Guarantor) acceptable to the
Administrative Agent, in its reasonable judgment, and (iii) Swiss counsel to the
Borrower, each opinion to be in form and substance satisfactory to the
Administrative Agent, and additional opinions (which, to the extent such
opinions do not pertain to the legality, validity or enforceability of the

 

25



--------------------------------------------------------------------------------

Borrower’s performance under this Agreement, need not be favorable) as to such
other matters concerning the Borrower’s legal affairs or the Guarantor’s legal
affairs, in each case, as any Bank through the Administrative Agent may
reasonably request.

 

SECTION 4.02. Conditions Precedent to Each Borrowing. The obligation of each
Bank to make an Advance on the occasion of each Borrowing (including the First
Borrowing) shall be subject to the additional conditions precedent that on the
date of such Borrowing (a) immediately before and after giving effect to such
Borrowing and to the application of proceeds therefrom, the following statements
shall be true (and each of the giving of the applicable Notice of Borrowing and
the acceptance by the Borrower of the proceeds of such Borrowing, shall be
deemed to constitute a representation and warranty by the Borrower that on the
date of such Borrowing, immediately before and after giving effect thereto and
to the application of the proceeds therefrom, such statements are true):

 

(i) The representations and warranties contained in Section 5.01 are correct on
and as of the date of such Borrowing as though made on and as of such date,

 

(ii) No event has occurred and is continuing, or would result from such
Borrowing (or from the application of the proceeds therefrom), which constitutes
an Event of Default or which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both, and

 

(iii) The Facility Usage at such time does not exceed the Aggregate Commitments
at such time.

 

and (b) the Administrative Agent shall have received (x) additional opinions
(which, to the extent such opinions do not pertain to the legality, validity or
enforceability of the Borrower’s performance under this Agreement, need not be
favorable) of counsel to the Borrower or the Guarantor and copies of documents
and approvals the existence of which would form a necessary basis for any
statement made in any certificate or opinion required to be delivered hereunder
by the Borrower and (y) such other available information, in all cases
concerning the business and financial condition of the Borrower or the
Guarantor, as any Bank through the Administrative Agent may reasonably request.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 5.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) Corporate Existence and Standing. The Borrower and each of its Subsidiaries
is a corporation duly incorporated, validly existing and, where such concept
applies, in good standing under the laws of its jurisdiction of incorporation
and has all requisite authority to conduct its business in each jurisdiction in
which the failure so to qualify would have a material adverse effect on the
business, properties, assets, operations or condition (financial or otherwise)
of the Borrower.

 

26



--------------------------------------------------------------------------------

(b) Authorization; No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower.

 

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any Notes.

 

(d) Validity. This Agreement is, and any Notes when delivered will be, the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(e) Litigation. There is no pending or, to the best of the knowledge of the
Borrower, threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower or which purports to affect the
legality, validity or enforceability of this Agreement or any Note.

 

(f) Investment Company Act. The Borrower is not (i) an “investment company,”
(ii) a company “controlled” by an “investment company” which is registered under
the Investment Company Act of 1940, as amended, or (iii) to the best knowledge
of the Borrower, a company “controlled” by any other “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

(g) Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged in
the business of purchasing or carrying Margin Stock. The value of the Margin
Stock owned directly or indirectly by the Borrower or any Subsidiary which is
subject to any arrangement (as such term is used in Section 221.2(g) of
Regulation U issued by the Board of Governors of the Federal Reserve System)
hereunder is less than an amount equal to 25% of the value of all assets of the
Borrower and/or such Subsidiary subject to such arrangement.

 

(h) Environmental Matters. The operations of the Borrower and each of its
Subsidiaries comply in all material respects with all Environmental Laws, the
noncompliance with which would materially adversely affect the business of the
Borrower or the ability of the Borrower to obtain credit on commercially
reasonable terms.

 

SECTION 5.02. Representations and Warranties of the Banks. Each of the Banks
represents and warrants as to itself as follows:

 

Qualifying Bank. Each Bank is a Qualifying Bank. No Bank shall assign or
transfer any part of its Commitment to any entity that is not a Qualifying Bank,
except as permitted in Section 9.06(b).

 

27



--------------------------------------------------------------------------------

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid or any Bank shall have any Commitment, the Borrower will:

 

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Subsidiary to pay
and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all lawful claims which, if unpaid, might
by law become a lien upon its property; provided, however, that neither the
Borrower nor any Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim which is being contested in good faith and by proper
proceedings and with respect to which the Borrower shall have established
appropriate reserves in accordance with generally accepted accounting
principles.

 

(b) Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
(or, as applicable, self-insure in a manner and to an extent not inconsistent
with conventions observed by) companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower or such
Subsidiary operates.

 

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Subsidiary to preserve and maintain, its corporate existence, rights
(charter and statutory), and franchises, except as otherwise permitted by
Section 6.02.

 

(d) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws), noncompliance with which would materially adversely affect
the business of the Borrower or the ability of the Borrower to obtain credit on
commercially reasonable terms.

 

(e) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
of its Subsidiaries in accordance with generally accepted accounting principles
consistently applied.

 

(f) Inspection. Permit, and cause each of its Subsidiaries to permit, the
Administrative Agent, and its representatives and agents (which may be a Bank),
to inspect any of the properties, corporate books and financial records of the
Borrower and its Subsidiaries, to examine and make copies of the books of
account and other financial records of the Borrower and its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with, and to be advised as to the same by, their respective officers or
directors, at such reasonable times during normal business hours and intervals
as the Administrative Agent may reasonably designate.

 

28



--------------------------------------------------------------------------------

(g) Reporting Requirements. Furnish to the Administrative Agent in sufficient
copies for distribution to each Bank:

 

(i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) 55 days after the end of each of the first three
quarters of each fiscal year of the Borrower, a Consolidated balance sheet of
the Guarantor and its Consolidated Subsidiaries, including, without limitation,
the Borrower, as of the end of such quarter and a Consolidated statement of
income and changes in financial position (or Consolidated statement of cash
flow, as the case may be) of the Guarantor and its Consolidated Subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter, certified by the chief financial officer of the Guarantor;
provided, however, that at any time the Guarantor shall be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, delivery
within the time period specified above of copies of the quarterly balance sheets
and statements on Form 10-Q of the Guarantor and its Consolidated Subsidiaries
for such quarterly period as filed with the SEC shall be deemed to satisfy the
requirements of this clause (i);

 

(ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) 100 days after the end of each fiscal year of the
Borrower, a Consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries, including, without limitation, the Borrower, as of the end of such
year and a Consolidated statement of income and stockholder’s equity and changes
in financial position of the Guarantor and its Consolidated Subsidiaries,
including, without limitation, the Borrower, for such fiscal year and
accompanied by (A) a report of PriceWaterhouse Coopers LLP, independent public
accountants of the Guarantor, or other independent public accountants of
nationally recognized standing, on the results of their examination of the
Consolidated annual financial statements of the Guarantor and its Consolidated
Subsidiaries, which report shall be unqualified or shall be otherwise reasonably
acceptable to the Majority Banks; provided that such report may set forth
qualifications to the extent such qualifications pertain solely to changes in
generally accepted accounting principles from such principles applied during
earlier accounting periods, the implementation of which changes (with the
concurrence of such accountants) is reflected in the financial statements
accompanying such report, and (B) a certificate of such accountants
substantially in the form of Exhibit 6.01(g)(ii); and provided further, that at
any time the Guarantor shall be subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act, delivery within the time period specified above
of copies of the annual balance sheets and statements on Form 10-K of the
Guarantor and its Consolidated Subsidiaries for such annual period as filed with
the SEC shall be deemed to satisfy the requirements of this clause (ii);

 

29



--------------------------------------------------------------------------------

(iii) Together with the financial statements required pursuant to clauses (i)
and (ii) above, a certificate signed by the chief financial officer of the
Borrower and the Guarantor (A) stating that no Event of Default or event which,
with notice or the lapse of time or both, would constitute an Event of Default
exists or, if any does exist, stating the nature and status thereof and
describing the action the Borrower proposes to take with respect thereto and (B)
demonstrating, in reasonable detail, the calculations used by such officer to
determine compliance with the financial covenants contained in Sections 12(h)
and 12(j) of the Guaranty; and

 

(iv) As soon as possible, and in any event within five Business Days after the
Borrower shall become aware of the occurrence of each Event of Default or each
event which, with notice or lapse of time or both, would constitute an Event of
Default, which Event of Default or event is continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Event of Default or event and the action which the
Borrower proposes to take with respect thereto.

 

(h) Use of Proceeds. Use the proceeds of Borrowings made under this Agreement
for general corporate purposes not in violation of any applicable law or
regulation (including, without limitation, Regulation U and X of the Board of
Governors of the Federal Reserve System (the “Margin Regulations”)). With
respect to any Borrowing the proceeds of which shall be used to purchase or
carry Margin Stock, the Borrower shall include in the Notice of Borrowing for
such Borrowing such information as shall enable the Banks and the Borrower to
comply with the Margin Regulations.

 

SECTION 6.02. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid or any Bank shall have any Commitment, the Borrower will not:

 

Merger, Etc. Merge or consolidate with or into, or Transfer Assets to, or permit
any Subsidiary to merge or consolidate with or into, or Transfer Assets to, any
Person, except that the Borrower or any Subsidiary may (A) merge or consolidate
with any Person so long as (x) immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
Event of Default or which with the giving of notice or lapse of time or both
would constitute an Event of Default and (y) in the case of any merger or
consolidation to which the Borrower shall be a party, the survivor of such
merger or consolidation shall be the Borrower.

 

For purposes of this Section 6.02: “Transfer Assets” means, when referring to
the Borrower, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Borrower or of the Borrower and its Subsidiaries considered as
a whole and means, when referring to a Subsidiary, the conveyance, transfer,
lease or other disposition (whether in one transaction or in a series of
transactions) of all or substantially all of the assets of such Subsidiary.

 

30



--------------------------------------------------------------------------------

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to (i) pay any installment of interest on any
Advance or any commitment fee payable under Section 3.04(a) or any utilization
fee payable under Section 3.04(c), in each case when due and such default
continues for five days, or (ii) pay any amount of principal of any Advance when
due; or

 

(b) Any representation or warranty made or deemed made by the Borrower (or any
of its officers) or the Guarantor (or any of its officers) in connection with
any of the Loan Documents or any Advance shall prove to have been incorrect in
any material respect when made or deemed made; or

 

(c) The Guarantor shall fail to perform or observe any term, covenant or
agreement contained in Section 12(h) or 12(j) of the Guaranty on its part to be
performed or observed and such failure shall remain unremedied on the earlier to
occur of (i) or (ii): (i) the date 30 days after the Borrower or the Guarantor
shall have become aware of such failure or (ii) the date that financial
statements of the Guarantor shall be available from which it may be ascertained
that such failure to perform or observe such term, covenant or agreement shall
have occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Guarantor
shall file (or, if earlier, the date the Borrower shall have been required to
file) such financial statements with the Securities and Exchange Commission as
part of any report required to be filed pursuant to the Securities Exchange Act
of 1934, as amended; or

 

(d) The Borrower shall (i) fail to perform or observe, or shall breach, any
other term, covenant or agreement contained in any of the Loan Documents on its
part to be performed or observed (other than those failures or breaches referred
to in subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 7.01) and
any such failure or breach shall remain unremedied for 30 days after written
notice thereof has been given to the Borrower by the Administrative Agent at the
request of any Bank; (ii) fail to perform or observe Section 6.02; or (iii) fail
to perform or observe Section 6.01(g)(iv) and such failure shall remain
unremedied for 15 days after the occurrence thereof; or

 

(e) The Guarantor or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Guarantor or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than the Material Default
Amount and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist after the applicable grace
period specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such

 

31



--------------------------------------------------------------------------------

Debt shall be declared to be due and payable, or required to be prepaid (other
than by a scheduled prepayment), prior to the stated maturity thereof; or

 

(f) The Guarantor or any Material Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Guarantor or
such Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or the
Guarantor or any such Material Subsidiary shall take corporate action to
authorize any of the actions set forth above in this subsection (f); provided
that, in the case of any such proceeding filed or commenced against the Borrower
or any Material Subsidiary, such event shall not constitute an “Event of
Default” hereunder unless either (i) the same shall have remained undismissed or
unstayed for a period of 60 days, (ii) an order for relief shall have been
entered against the Guarantor or such Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect or (iii) the Guarantor or such
Material Subsidiary shall have taken corporate action consenting to, approving
or acquiescing in the commencement or maintenance of such proceeding; or

 

(g) Any judgment or order for the payment of money shall be rendered against the
Guarantor or any Material Subsidiary and (i) either (A) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (B)
there shall be any period of 10 consecutive days, in the case of a judgment or
order rendered or entered by a court located in the United States, its
territories and Puerto Rico, or 30 consecutive days, in the case of any other
court, during which a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect, and (ii) the amount of
such judgment or order, when aggregated with the amount of all other such
judgments and orders described in this subsection (g), shall exceed the Material
Default Amount; or

 

(h) Either (i) the Pension Benefit Guaranty Corporation shall terminate any
single-employer plan (as defined in Section 4001(b)(2) of ERISA) that provides
benefits for employees of the Guarantor or any Material Subsidiary and such plan
shall have an Unfunded Liability in an amount in excess of the Material Default
Amount at such time or (ii) withdrawal liability shall be assessed against the
Guarantor or any Material Subsidiary in connection with any multiemployer plan
(whether under Section 4203 or Section 4205 of ERISA) and such withdrawal
liability shall be an amount in excess of the Material Default Amount; or

 

(i) The Guaranty shall cease to be in full force and effect in accordance with
the terms thereof or shall cease to give the Administrative Agent the rights,
powers and privileges purported to be created thereby; or the Guarantor shall
assert the invalidity of the Guaranty or shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty and such default shall continue beyond any
grace period specifically applicable thereto pursuant to the terms of the
Guaranty; or

 

32



--------------------------------------------------------------------------------

(j) A Change of Control shall occur;

 

then, in any such event but subject to the next sentence, the Administrative
Agent shall at the request, or may with the consent, of the Majority Banks, by
notice to the Borrower, (i) declare the obligation of each Bank to make Advances
hereunder to be terminated, whereupon the same shall forthwith terminate and
(ii) declare the entire unpaid principal amount of the Advances, all interest
accrued and unpaid thereon and all other amounts payable under this Agreement to
be forthwith due and payable, whereupon the Advances, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower. In the event of the occurrence of an
Event of Default under Section 7.01(f), (A) the obligation of each Bank to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01. Authorization and Action. Each Bank hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law.

 

SECTION 8.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties or by acting upon any representation or warranty of the
Borrower made or deemed to be made

 

33



--------------------------------------------------------------------------------

hereunder. Further, the Administrative Agent (A) makes no warranty or
representation to any Bank and shall not be responsible to any Bank for the
accuracy or completeness of any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (B)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower, and (C) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto.

 

SECTION 8.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Borrower, any Subsidiary and any Person which may do
business with or own securities of the Borrower or any Subsidiary, all as if it
were not the Administrative Agent hereunder and without any duty to account
therefor to the Banks.

 

SECTION 8.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrower. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent), (ii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or (iii)
in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

 

SECTION 8.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) ratably according to the
respective principal amounts of the Commitments then held by each of them (or if
the Commitments have at the time been terminated, ratably according to the
respective Euro Amounts of their Advances then outstanding), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the

 

34



--------------------------------------------------------------------------------

foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, the administration, modification or amendment
of this Agreement or preservation of any rights of the Administrative Agent or
the Banks under, or the enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

 

SECTION 8.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent.

 

SECTION 8.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal of the Administrative Agent, the
Majority Banks shall have the right to appoint a successor Administrative Agent
to assume the position as Administrative Agent of the retiring Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Banks, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000 (or
its equivalent in another currency). The Borrower shall have the right to
approve any successor Administrative Agent, which approval shall not be
unreasonably withheld (in all such cases the Borrower shall be entitled to take
into account its past and then existing commercial banking relationships, among
other things); provided that, if an Event of Default shall have occurred, such
right of the Borrower to approve the successor Administrative Agent shall be
suspended during the continuance of such Event of Default. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

SECTION 8.08. Syndication Agents and Mandated Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as a
“Syndication Agent” or a “Mandated Lead Arranger” shall have any right, power,
obligation, liability,

 

35



--------------------------------------------------------------------------------

responsibility or duty under this Agreement other than those applicable to all
Banks as such. Each Bank acknowledges that it has not relied, and will not rely,
on any of the Banks identified as Syndication Agents or as Mandated Lead
Arrangers in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Amendments, Etc. Subject to the next four sentences, no amendment
or waiver of any provision of this Agreement or the Guaranty nor consent to any
departure by the Borrower or the Guarantor, as applicable, therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment or
waiver of Section 12(j) of the Guaranty, nor consent to any departure by the
Borrower and the Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by Banks having at least 66 2/3% of the then
aggregate amount of the Commitments or, if the Commitments have been terminated,
holding at least 66 2/3% of the aggregate principal amount of the Advances then
outstanding, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
waiver or consent shall, unless in writing and signed by all the Banks, do any
of the following: (a) waive any of the conditions specified in Article IV, (b)
change the Commitments of the Banks or subject the Banks to any additional
obligations, (c) reduce the principal of, or interest (by modification of the
definition of “Applicable Margin” or otherwise) on, the Notes or any commitment
fees or other amount payable hereunder, (d) change any date fixed for any
payment in respect of principal of, or interest on, the Advances, or any
facility fees or other amount payable hereunder, (e) change the percentage of
the Commitments, or of the aggregate unpaid principal amount of the Advances, or
the number of Banks, which shall be required for the Banks or any of them to
take any action hereunder, or amend the definition herein of “Majority Banks,”
(f) release any of the obligations of the Guarantor under the Guaranty (except
in accordance with the terms thereof) or (g) amend this Section 9.01. No
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Banks required hereinabove to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.

 

SECTION 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including by
telecopier) and mailed or sent or delivered, if to the Borrower, at the address
set forth for the Borrower on the signature pages hereof; if from the Borrower
to the Administrative Agent or any Bank, to the Administrative Agent at the
address set forth for the Administrative Agent on the signature pages hereof; if
from the Administrative Agent to any Bank, at the address of such Bank’s Lending
Office; or, in any case, at such other address as shall be designated by such
party in a written notice to the other parties hereto (except in the case of the
Borrower, as to which a change of address may be made by notice to the
Administrative Agent on behalf of the Banks and except in the case of any Bank,
as to which a change of address may be made by notice to the Administrative
Agent). Subject to the next sentence, all such notices and communications shall
be effective, in the case of written notice, when deposited in the mails, air
mail, postage prepaid,

 

36



--------------------------------------------------------------------------------

and, in the case of notice by telecopy, when sent addressed as set forth above.
All notices and communications pursuant to Articles II, VII, and VIII shall not
be effective until they are received by the addressee. The Administrative Agent
agrees to deliver promptly to each Bank copies of each report, document,
certificate, notice and request, or summaries thereof, which the Borrower is
required to, and does in fact, deliver to the Administrative Agent in accordance
with the terms of this Agreement, including, without limitation, copies of the
reports to be delivered by the Borrower pursuant to Section 6.01(g). The
Administrative Agent shall notify each of the Banks when all of the documents
required to be delivered to the Administrative Agent pursuant to Section 4.01
shall have been received by the Administrative Agent.

 

SECTION 9.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay on demand all reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent and the Mandated Lead Arrangers in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents, including, without limitation, the reasonable fees and
out-of-pocket expenses of one firm of attorneys retained as counsel for the
Administrative Agent and the Mandated Lead Arrangers with respect to advising
the Administrative Agent and the Mandated Lead Arrangers as to their rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all direct out-of-pocket losses, and reasonable out-of-pocket costs and
expenses, if any (including reasonable fees and expenses of outside counsel and
reasonable allocated costs and expenses of in-house counsel), of any Bank in
connection with the enforcement (whether by legal proceedings, negotiation or
otherwise) of the Loan Documents.

 

(b) If, due to payments made by the Borrower due to acceleration of the maturity
of the Advances pursuant to Section 7.01 or due to any other reason, any Bank
receives payments of principal of any Advance other than on the last day of the
Interest Period for such Advance, the Borrower shall, upon demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional direct out-of-pocket losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any such loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Bank to
fund or maintain such Advance.

 

(c) Subject to the next sentence, the Borrower agrees to indemnify and hold
harmless the Administrative Agent and each Bank and each of their respective
directors, officers and employees from and against any and all claims, damages,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of outside counsel and reasonable allocated costs and expenses of
in-house counsel) which may be incurred by or asserted against the
Administrative Agent or such Bank or any such director, officer or employee in
connection with or arising out of any investigation, litigation, or proceeding
(i) related to any transaction or proposed transaction (whether or not
consummated) in which any proceeds of any Borrowing are

 

37



--------------------------------------------------------------------------------

applied or proposed to be applied, directly or indirectly, by the Borrower,
whether or not the Administrative Agent or such Bank or any such director,
officer or employee is a party to such transactions or (ii) related to the
Borrower’s entering into this Agreement, or to any actions or omissions of the
Borrower, any of its Subsidiaries or affiliates or any of its or their
respective officers, directors or employees in connection therewith. The
Borrower shall pay any civil penalty or fine assessed by OFAC against any Bank
or the Administrative Agent and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, as
a result of the funding of Advances or the acceptance of payments due under the
Loan Documents. The Borrower shall not be required to indemnify any such
indemnified Person from or against any portion of such claims, damages,
liabilities or expenses (a) arising out of the gross negligence or willful
misconduct of such indemnified Person or (b) that result from the violation by
the Administrative Agent or Bank of any law or judicial order.

 

SECTION 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 7.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Bank may have.

 

SECTION 9.06. Binding Effect. (a) This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Bank and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Banks.

 

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities which are
Qualifying Banks; provided that (i) in the case of any transfer to a Person that
is not a Bank, an Affiliate of a Bank or an Approved Fund, unless (except during
the continuance of an Event of Default) the Borrower (whose consent shall not be
unreasonably withheld or delayed) and the Administrative Agent (whose consent
shall not be unreasonably withheld or delayed) shall have expressly agreed in
writing, no Bank shall, by reason of any such transfer, be relieved of any of
its obligations or responsibilities to the Borrower hereunder, including without
limitation the obligation to make Advances in accordance with the provisions of
Article II or under any Note issued to it hereunder, and (ii) in

 

38



--------------------------------------------------------------------------------

the case of any assignment, the amount of the Commitment being assigned pursuant
to such assignment shall in no event be less than 5,000,000 Euro (or a lesser
amount approved by the Administrative Agent or if less, the entire amount of
such Bank’s Commitment); provided, further, that during the continuance of any
Event of Default hereunder, the consent of the Borrower to any such assignment
shall not be required. A Bank may only assign, participate or otherwise transfer
all or any part of, or interest in, such Bank’s rights and obligations hereunder
and under the Notes to an entity which is not a Qualifying Bank with the consent
of the Borrower and the Administrative Agent. To the extent of any such
assignment (but not in the event of any such participation or other transfer)
such assignee shall have the same rights and benefits against the Borrower as it
would have had if it were a Bank hereunder. However, (i) unless and until the
conditions for the Administrative Agent’s treating such assignee as holder
pursuant to clause (c) below shall have been satisfied, such assignee shall not
be entitled to exercise the rights of a Bank under this Agreement and the
Administrative Agent shall not be obligated to make payment of any amount to
which such assignee may become entitled hereunder other than to the Bank which
assigned its rights to such assignee and (ii) such assignee shall not be
included for purposes of determining the number of Banks whose consent shall be
required to take any action or refrain from taking any action hereunder or be
entitled to exercise any voting rights hereunder unless (A) such assignee shall
have acquired the respective assignor’s entire interest under this Agreement and
in the Notes made to such assignor or (B) if such assignee shall have acquired
less than the respective assignor’s entire interest herein and under such Notes,
the Borrower shall have expressly agreed to such inclusion of such assignee and
such exercise by such assignee. Nothing contained herein shall impair the
ability of any Bank, in its discretion, to agree, solely as between itself and
its assignees, participants and other transferees, upon the manner in which such
Bank shall exercise its rights under this Agreement and the Notes made to such
Bank.

 

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 9.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Bank hereunder and (y) the Bank
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Bank’s rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).

 

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such

 

39



--------------------------------------------------------------------------------

assigning Bank makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 11(f) of the Guaranty (and any
later statements delivered pursuant to Section 6.01(g)(ii)) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Bank.

 

(e) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount of the Advances owing to, each Bank
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Banks may treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

 

(f) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board of Governors of the Federal Reserve System, or any other
Governmental Authority, as security for financial accommodations or privileges
being provided or extended to such Bank by such Governmental Authority.

 

SECTION 9.07. Confidentiality. The Administrative Agent and each Bank agree to
hold any confidential information which it may receive from the Borrower
pursuant to this Agreement (including, without limitation, any such information
obtained or gathered in connection with any inspection of the type contemplated
in Section 6.01(f)) in confidence, except for disclosure (i) to its Affiliates,
legal counsel, accountants, and other professional advisors, and then solely on
a need-to-know basis, (ii) in response to any request or order therefor issued
by any Governmental Authority, (iii) as required by law, regulation, or legal
process, (iv) within any legal proceeding to enforce any of its rights or
remedies hereunder; provided that an Event of Default shall have occurred
hereunder and the requisite Banks shall have elected under Section 7.01 to
enforce such rights or remedies against the Borrower, (v) to any permitted
assignee under Section 9.06, and (vi) of information which is already publicly
available at the time of such disclosure.

 

40



--------------------------------------------------------------------------------

SECTION 9.08. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and the Notes shall be governed by, and construed in accordance
with, the internal laws (as distinguished from the conflicts of laws rules) of
the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any of the Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in clause (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.02; provided, however, that with
respect to the Borrower, service of process on the Borrower may be made on the
Guarantor in the manner provided for notices in Section 9.02 and addressed to
the Borrower and the Borrower agrees that such service so made shall be
effective against the Borrower. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

 

SECTION 9.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 9.11. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrower, embodies the entire agreement and supersedes all
prior agreements, written and oral,

 

41



--------------------------------------------------------------------------------

relating to the subject matter hereof as among the Borrower, the Banks parties
hereto and the Administrative Agent.

 

SECTION 9.12. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
denominated in an Agreed Currency other than in Euro, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or the Majority Banks make it impracticable for such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Banks, and such Advance shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Euro, in an aggregate principal amount
equal to the Euro Amount of the aggregate principal amount specified in the
related Notice of Borrowing or Notice of Interest Period Election, as the case
may be, unless the Borrower notifies the Administrative Agent at least one
Business Day before such date that it elects not to borrow on such date.

 

SECTION 9.13. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s office in London on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in such other currency such Bank or the Administrative Agent (as the case
may be) may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent, as the case may be, in the specified currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Bank or the Administrative Agent, as the case may be, against such loss, and if
the amount of the specified currency so purchased exceeds (a) the sum originally
due to any Bank or the Administrative Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Banks as a result of
allocations of such excess as a disproportionate payment to such Bank under
Section 3.17, such Bank or the Administrative Agent, as the case may be, agrees
to remit such excess to the Borrower.

 

SECTION 9.14. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

 

[Signature Pages Follow]

 

42



--------------------------------------------------------------------------------

The duly authorized parties hereto have caused this Agreement to be executed by
their respective officers or agents, as of the date of this Agreement.

 

BAXTER HEALTHCARE SA By  

Robert M. Davis

   

Title: Agent, By Power of Attorney

Address for Notice Purposes:

Baxter Healthcare SA

c/o Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (847) 948-4310

Telecopy: (847) 948-4509

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

J.P. MORGAN EUROPE LIMITED

as Administrative Agent

By  

/s/             

     

/s/             

   

Title: Associate

     

Associate

Address for Notice Purposes:

J.P. Morgan Europe Limited

125 London Wall

London

EC2Y 5AJ

Attention:     Lesley Pluck/Nichola Hall

Telephone:   44-207-777-2940

Telecopy:     44-207-777-2360

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Commitments:

         

THE BANKS

33,000,000 Euro

         

J.P. MORGAN EUROPE LIMITED

            By  

/s/             

     

/s/             

               

Title: Associate

     

Associate

 



--------------------------------------------------------------------------------

   

33,000,000 Euro

     

DEUTSCHE BANK AG NEW YORK BRANCH

            By      

/s/    Frederick W. Laird

               

Title:

 

Frederick W. Laird, Managing Director

            By      

/s/    David G. Dickinson, Jr.

               

Title:

 

David G. Dickinson, Jr., Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

33,000,000 Euro

         

    ABN AMRO BANK N.V.

            By  

  /s/ Martyn John Taplin                Jonpaul De’ath

               

Title:

 

Authorised Signatory

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

BANCO BILBAO VIZCAYA ARGENTARIA S.A.

            By      

/s/    John Martini

               

Title:

 

Vice President

            By      

/s/

               

Title:

 

Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

         

BANK OF AMERICA, N.A.

            By  

  /s/    Peter D. Griffith

               

Peter D. Griffith

           

Title:

 

Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

THE BANK OF TOKYO-MITSUBISHI, LTD.

            By  

  /s/

           

Title:

 

GM-EBD (European Business Division)

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

BNP PARIBAS

            By  

    /s/ A. Hastings                                      /s/ S. Duranti

               

    A. Hastings                                                   S. Duranti

           

Title:

 

  Head of UK Corporate Group    Relationship Manager

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

CITIBANK N.A.

           

By

 

  /s/    William E. Clark

               

William E. Clark

           

Title:

 

Managing Director & Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

CREDIT SUISSE FIRST BOSTON

            By  

  /s/

               

Title:

 

Managing Director

 

            By  

  /s/

               

Title:

 

Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

DANSKE BANK A/S

            By  

  /s/ Alan Pettigrew              /s/

               

Title:

 

Senior Manager       Senior Manager

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

LLOYDS TSB BANK PLC, Belgium

            By  

  /s/    Baudouin Benfante

                   

Baudouin Benfante – B099

               

Title:

 

Manager Credit Department

 

            By  

  /s/    Bernard Van Nevel

                   

Bernard VAN NEVEL

               

Title:

 

Assistant Principal Manager

Head of Wholesale Banking

 



--------------------------------------------------------------------------------

29,250,000 Euro

     

SANPAOLO IMI BANK IRELAND PLC

            By  

/s/     Pier Carlo Arena

               

Pier Carlo Arena

               

Managing Director

            By  

/s/     Michael Macken

               

Michael Macken

               

Senior Credit Manager

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

SUMITOMO MITSUI BANKING

CORPORATION EUROPE LIMITED

            By  

  /s/     Kazunobu Okada

                   

Kazunobu Okada

               

Title:

 

Director

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

29,250,000 Euro

     

USB AG

                By  

/s/ T. Elliot

 

/s/ J. Campbell

               

      T. Elliot

 

      J. Campbell

           

Title:

 

      Director

 

      Director

 



--------------------------------------------------------------------------------

29,250,000 Euro

     

WACHOVIA BANK, N.A.

            By  

/s/ James Taylor

               

Title:

 

Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

25,000,000 Euro

     

ALLIED IRISH BANK

            By  

      /s/ Diarmuid O’Neill

                   

Diarmuid O’Neill

               

Title:

 

Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

25,000,000 Euro

     

NATEXIS BANQUES POPULAIRES

            By  

/s/ Gilbert CRIADO

               

Gilbert CRIADO

               

Title:

 

Global Relationship Manager

            By  

/s/ Pierrick TIRET

               

Pierrick TIRET

               

Title:

 

MANAGER

 



--------------------------------------------------------------------------------

 

Exhibit 2.02 to

Credit Agreement

dated as of January 7, 2005

 

FORM OF

NOTICE OF BORROWING

 

J.P. Morgan Europe Limited,

    as Administrative Agent for the

    Banks parties to the Credit

Agreement referred to below

125 London Wall

London

EC2Y 5AJ

 

Attention: Lesley Pluck/Nichola Hall

 

Ladies:

 

The undersigned, Baxter Healthcare SA, refers to the Credit Agreement, dated as
of January 7, 2005 (the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Baxter Healthcare SA, the Banks parties
thereto and J.P. Morgan Europe Limited, as Administrative Agent and hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02 of the Credit Agreement:

 

(i) The Business Day of the Proposed Borrowing is                      ,
        .

 

(ii) The aggregate amount of the Proposed Borrowing is [Euro] [Approximate
Equivalent Amount of]                     .

 

(iii) The Interest Period for each Advance made as part of the Proposed
Borrowing is [             months].

 

(iv) The Agreed Currency for each Advance made as part of the Proposed Borrowing
is [            ].

 

Exhibit 2.02

Page 1



--------------------------------------------------------------------------------

(vi) The proceeds of the Proposed Borrowing [will not be used, directly or
indirectly, to purchase or carry Margin Stock] [will be used to purchase or
carry Margin Stock. A duly completed Form FR U-l (OMB No. 7100-0115), executed
by a duly authorized officer of the undersigned, accompanies this Notice of
Borrowing and sets forth thereon the relevant information with respect to the
use of the proceeds of the Proposed Borrowing].

 

Very truly yours,

BAXTER HEALTHCARE SA

By:        

Title:

 

Exhibit 2.02

Page 2



--------------------------------------------------------------------------------

 

Exhibit 2.03 to

Credit Agreement

dated as of January 7, 2005

 

FORM OF

NOTICE OF INTEREST PERIOD ELECTION

 

J.P. Morgan Europe Limited,

    as Administrative Agent for the

    Banks parties to the Credit

Agreement referred to below

125 London Wall

London

EC2Y 5AJ

 

Attention: Lesley Pluck/Nichola Hall

 

Ladies:

 

The undersigned, Baxter Healthcare SA, refers to the Credit Agreement, dated as
of January 7, 2005 (the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Baxter Healthcare SA, the Banks parties
thereto and J.P. Morgan Europe Limited, as Administrative Agent, and hereby
gives you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement
of an interest period election, and in that connection sets forth below the
information relating to the affected Borrowing (the “Affected Borrowing”) as
required by Section 2.03 of the Credit Agreement:

 

(i) The Affected Borrowing is comprised of Advances in the following Agreed
Currency:                     

 

(ii) The portion of such Affected Borrowing to be Converted is: [Euro]
[Approximate Equivalent Amount of]                     .

 

(iii) Business Day of the Conversion in respect of the Affected Borrowing is
                     ,             .

 

Exhibit 2.03

Page 1



--------------------------------------------------------------------------------

(iv) Upon giving effect to the Conversion, the portion of the Affected Borrowing
that is Converted shall be comprised of Advances, each having an Interest Period
of                     .

 

Very truly yours,

BAXTER HEALTHCARE SA

By:        

Title:

 

Exhibit 2.03

Page 2



--------------------------------------------------------------------------------

 

Exhibit 4.01(a) to

Credit Agreement

dated as of January 7, 2005

 

FORM OF GUARANTY

 

This Guaranty (as it may be amended, restated or modified and in effect from
time to time, this “Guaranty”) is made as of the 7th day of January, 2005 by
Baxter International Inc., a Delaware corporation (the “Guarantor”), in favor of
J.P. Morgan Europe Limited, in its capacity as agent on behalf of the Banks (as
hereinafter defined).

 

R E C I T A L S:

 

A. Baxter Healthcare SA (the “Borrower”), the financial institutions named
therein (the “Banks”), and J.P. Morgan Europe Limited, as agent (together with
its successors and assigns, the “Agent”), have entered into a certain Credit
Agreement dated as of the date hereof (as from time to time modified,
supplemented, restated or amended, the “Credit Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term by the Credit Agreement.

 

B. The Guarantor is the parent of the Borrower and will receive substantial and
direct benefits from the extensions of credit contemplated by the Credit
Agreement and is entering into this Guaranty to induce the Agent and the Banks
to enter into the Credit Agreement and extend credit to the Borrower thereunder.

 

C. The execution and delivery of this Guaranty is a condition precedent to the
obligations of the Banks to extend credit to the Borrower pursuant to the Credit
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Banks to enter into the Credit
Agreement and extend credit to the Guarantor thereunder, the Guarantor hereby
agrees as follows:

 

1. As used in this Guaranty:

 

“Adjusted Debt” means, at any time, (a) all Debt, minus (b) an amount equal to
all cash and cash equivalent investments of the Guarantor and its Consolidated
Subsidiaries at such time.

 

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with generally accepted accounting
principles, including principles of consolidation, consistent with those applied
in the preparation of the financial statements referred to in Section 11(f).

 

“Consolidated Capitalization” means, at any time, the sum at such time of: (i)
the Consolidated stockholders’ equity of the Guarantor and its Consolidated
Subsidiaries, and (ii) Adjusted Debt of the Guarantor and its Consolidated
Subsidiaries.

 

Exhibit 4.01(a)

Page 1



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means the total amount of assets which would
be included on a Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (and which shall reflect the deduction of applicable
reserves) after deducting therefrom all current liabilities of the Guarantor and
its Consolidated Subsidiaries and all Intangible Assets.

 

“Debt” means the sum of: (i) indebtedness for borrowed money or for the deferred
purchase price of property or services carried as indebtedness on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
(excluding accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (ii) obligations of the
Guarantor and its Consolidated Subsidiaries as lessee under leases that, in
accordance with generally accepted accounting principles, are recorded as
capital leases, and (iii) obligations of the Guarantor and its Consolidated
Subsidiaries under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) and (ii) above (other than Debt
of any Subsidiary, to the extent such Debt is included in the calculation of
Debt as a result of clause (i) or (ii) above) in excess of $100,000,000 in the
aggregate and (iv) indebtedness or obligations of the kinds referred to in
clause (i), (ii), or (iii) above of the Guarantor’s unconsolidated Subsidiaries
in excess of $200,000,000 in the aggregate. The term “Debt” shall not include
(A) any obligations of the Guarantor under or in connection with that certain
Facility and Guaranty Agreement dated as of April 14, 2004 among the Guarantor,
certain financial institutions parties thereto and Bank One, NA, as agent, (B)
that certain Facility and Guaranty Agreement dated as of July 8, 2003 among the
Guarantor, certain financial institutions parties thereto and Bank One, NA, as
agent, or (C) any similar arrangement under which the Guarantor has agreed to
guarantee the payment obligations of a current or former employee of the
Guarantor arising in connection with financing provided to such employee and
relating to the Guarantor’s “Baxter International Inc. 1999 Shared Investment
Plan”, to the extent the aggregate obligations of the Guarantor under the
foregoing clauses (A), (B) and (C) do not exceed an amount equal to $200,000,000
and such obligations (whenever incurred) shall have arisen solely in connection
with purchases by such employees of the Guarantor common stock in 1999, or (y)
the undrawn face amount of any letter of credit issued for the account of the
Guarantor or any of its Consolidated Subsidiaries in the ordinary course of the
Guarantor’s or such Subsidiary’s business, but shall include the reimbursement
obligation owing from time to time by the Guarantor or any of its Consolidated
Subsidiaries in respect of drawings made under any letter of credit in the event
reimbursement is not made immediately following the applicable drawing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Guaranteed Obligations” is defined in Section 2.

 

“Intangible Assets” means all assets of the Guarantor and its Consolidated
Subsidiaries which are treated as intangibles in conformity with generally
accepted accounting principles on the Consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries.

 

“Interest Expense” means, with respect to any period, the Consolidated interest
expense of the Guarantor and its Consolidated Subsidiaries for such period
before the effect of

 

Exhibit 4.01(a)

Page 2



--------------------------------------------------------------------------------

interest income, as reflected on the Consolidated statements of income for the
Guarantor and its Consolidated Subsidiaries for such period.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
property, condition (financial or otherwise), results of operations, or
prospects of the Guarantor and its Subsidiaries taken as a whole, (ii) the
ability of the Guarantor to perform its obligations under this Guaranty, or
(iii) the validity or enforceability of this Guaranty or the rights or remedies
of the Banks hereunder.

 

“Material Default Amount” means an amount equal to $50,000,000.

 

“Material Subsidiary” means, with respect to the Guarantor, any of (i) the
Borrower, (ii) Baxter Healthcare Corporation, a Delaware corporation, (iii)
Baxter World Trade Corporation, a Delaware corporation, or (iv) in the case of
any specified condition or event, any other Subsidiary or group of other
Subsidiaries (A) each of which has suffered such condition or event to occur and
(B) that in the aggregate represents five percent (5%) or more of the net
revenues or the Consolidated Net Tangible Assets of the Guarantor and its
Consolidated Subsidiaries, as reflected in the then most recent financial
statements of the Guarantor and its Consolidated Subsidiaries delivered pursuant
to Section 12(a)(i) or (ii).

 

“Secured Debt” means the amount of Debt or other obligation or liability of the
Guarantor or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Guarantor
or of any Material Subsidiary, whether now owned or hereafter acquired.

 

“Subsidiary” means any entity with respect to which the Guarantor alone owns,
the Guarantor and one or more Subsidiaries together own, or any Person
controlling the Guarantor owns, in each such case directly or indirectly,
capital stock (or the equivalent equity interest) having ordinary voting power
to elect a majority of the members of the Board of Directors of such corporation
(or, in the case of a partnership or joint venture, having the majority interest
in the capital or profits of such entity).

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

In the event that any changes in generally accepted accounting principles occur
after the date hereof and such changes result in a material variation in the
method of calculation of financial covenants or other terms of this Guaranty,
then the Guarantor and the Banks agree to amend such provisions of this Guaranty
so as to equitably reflect such changes in order that the criteria for
evaluating the Guarantor’s financial condition will be the same after such
changes as if such changes had not occurred.

 

Exhibit 4.01(a)

Page 3



--------------------------------------------------------------------------------

2. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Advances made by the Banks to, and any Notes held by the
Banks of, the Borrower and (b) all other amounts from time to time owing to the
Banks by the Borrower under the Credit Agreement, any Notes and the other Loan
Documents (collectively, the “Guaranteed Obligations”). This is a guaranty of
payment, not a guaranty of collection.

 

3. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension, incurrence or continuance of the Guaranteed Obligations or any part
thereof. The Guarantor further waives all setoffs and counterclaims and
presentment, protest, notice, filing of claims with a court in the event of
receivership, bankruptcy or reorganization of the Borrower, demand or action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Banks to sue the Guarantor, the Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.

 

4. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible payment in full), setoff,
counterclaim or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by law), whether by reason of any claim of
any character whatsoever, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise. The validity and enforceability of
this Guaranty shall not be impaired or affected by any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitution for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to perfect
or maintain any lien on, or preserve rights to, any security or collateral or to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any default with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto or with respect to any
collateral securing the Guaranteed Obligations or any part thereof; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligations of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the non-enforceability or invalidity of the Guaranteed Obligations or any
part thereof or the spuriousness, non-enforceability or invalidity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof; (f) the application of payments
received from any source to the payment of indebtedness other than the
Guaranteed Obligations, any part thereof or amounts which are not covered by
this Guaranty even though the Banks might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations or to amounts which
are not covered by this Guaranty; (g) any change of ownership of the Borrower or
the insolvency, bankruptcy or any other change in the legal status of the
Borrower; (h) any change in, or the imposition of, any law, decree, regulation

 

Exhibit 4.01(a)

Page 4



--------------------------------------------------------------------------------

or other governmental act which does or might impair, delay or in any way affect
the validity, enforceability or the payment when due of the Guaranteed
Obligations; (i) the failure of the Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this Guaranty; (j) the existence of any claim, setoff or other rights which
the Guarantor may have at any time against the Borrower or any other guarantor
or any other Person in connection herewith or with any unrelated transaction;
(k) the Banks’ election, in any case or proceeding instituted under chapter 11
of the United States Bankruptcy Code, of the application of Section 1111(b)(2)
of the United States Bankruptcy Code; (l) any borrowing, use of cash collateral,
or grant of a security interest by the Borrower, as debtor in possession, under
Section 363 or 364 of the United States Bankruptcy Code; (m) the disallowance of
all or any portion of the Bank’s claims for repayment of the Guaranteed
Obligations under Section 502 or 506 of the United States Bankruptcy Code; or
(n) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of the Guarantor from its obligations
hereunder, all whether or not the Guarantor shall have had notice or knowledge
of any act or omission referred to in the foregoing clauses (a) through (n) of
this Section. It is agreed that the Guarantor’s liability hereunder is
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that the
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by the Borrower of the Guaranteed Obligations in the manner
agreed upon among the Agent, the Borrower and the Banks.

 

5. Credit may be granted or continued from time to time by the Banks to the
Borrower without notice to or authorization from the Guarantor regardless of the
Borrower’s financial or other condition at the time of any such grant or
continuation. The Banks shall not have an obligation to disclose or discuss with
the Guarantor their assessment of the financial condition of the Borrower.

 

6. Until the irrevocable payment in full of the Guaranteed Obligations and
termination of all commitments which could give rise to any of the Guaranteed
Obligations, (a) the Guarantor shall have no right of subrogation with respect
to the Guaranteed Obligations, (b) the Guarantor hereby waives any right to
enforce any remedy which the Agent or the Banks now have or may hereafter have
against the Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, and (c) the Guarantor hereby waives any benefit of,
and any right to participate in, any security or collateral given to the Agent
or the Banks to secure payment of the Guaranteed Obligations or any part thereof
or any other liability of the Borrower to the Banks.

 

7. The Guarantor authorizes the Banks to take any action or exercise any remedy
with respect to any collateral securing the Guaranteed Obligations, which the
Banks in their sole discretion shall determine, without notice to the Guarantor.

 

8. In the event the Banks in their sole discretion elect to give notice of any
action with respect to any collateral securing the Guaranteed Obligations or any
part thereof, ten

 

Exhibit 4.01(a)

Page 5



--------------------------------------------------------------------------------

(10) days’ written notice mailed to the Guarantor by ordinary mail at its
address referred to in Section 20 shall be deemed reasonable notice of any
matters contained in such notice. The Guarantor consents and agrees that neither
the Agent nor the Banks shall be under any obligation to marshall any assets in
favor of the Guarantor or against or in payment of any or all of the Guaranteed
Obligations.

 

9. In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor forthwith upon demand by the Agent or the Banks. The
Guarantor further agrees that, to the extent that the Borrower makes a payment
or payments to any of the Banks on the Guaranteed Obligations, or the Agent or
the Banks receive any proceeds of collateral securing the Guaranteed Obligation,
which payment or receipt of proceeds or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be returned or repaid to the Borrower, its estate, trustee, receiver, debtor in
possession or any other party, including, without limitation, the Guarantor,
under any insolvency or bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment, return or repayment, the
obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
when such initial payment, reduction or satisfaction occurred.

 

10. No delay on the part of the Agent or the Banks in the exercise of any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Agent or the Banks of any right, power or remedy shall preclude
any further exercise thereof; nor shall any amendment, supplement, modification
or waiver of any of the terms or provisions of this Guaranty be binding upon the
Agent or the Banks, except as expressly set forth in a writing duly signed and
delivered on the Banks’ behalf of the Agent. The failure by the Agent or the
Banks at any time or times hereafter to require strict performance by the
Borrower or the Guarantor of any of the provisions, warranties, terms and
conditions contained in any promissory note, pledge agreement, security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed pursuant to the terms of, or in connection with, the
Credit Agreement by the Borrower or the Guarantor and delivered to the Agent or
the Banks shall not waive, affect or diminish any right of the Agent or the
Banks at any time or times hereafter to demand strict performance thereof, and
such right shall not be deemed to have been waived by any act or knowledge of
the Agent or the Banks, their agents, officers or employees, unless such waiver
is contained in an instrument in writing duly signed and delivered on the Banks’
behalf by the Agent. No waiver by the Agent or the Banks of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by the Banks permitted hereunder shall in any way affect
or impair the Agent’s or the Banks’ rights or powers, or the obligations of the
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Obligations owing by the Guarantor
to the Banks shall be conclusive and binding on each Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

 

Exhibit 4.01(a)

Page 6



--------------------------------------------------------------------------------

11. The Guarantor represents and warrants to the Agent and the Banks that:

 

(a) The Guarantor and each Material Subsidiary is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, operations or
condition (financial or otherwise) of the Guarantor;

 

(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) any law or any contractual restriction binding on or affecting
the Guarantor;

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty;

 

(d) This Guaranty is the legal, valid and binding obligations of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(e) There is no pending or, to the best of the knowledge of the Guarantor,
threatened action or proceeding affecting the Guarantor or any of its
Subsidiaries before any court, governmental agency or arbitrator, which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Guarantor or which purports to affect the
legality, validity or enforceability of this Guaranty;

 

(f) The Consolidated balance sheet at December 31, 2003 and the related
Consolidated statements of income and stockholder’s equity for the period then
ended of the Guarantor and its Consolidated Subsidiaries, copies of which have
been furnished to each Bank, present fairly the financial position of the
Guarantor and its Consolidated Subsidiaries at December 31, 2003 and the results
of the operations and changes in financial position of the Guarantor and its
Consolidated Subsidiaries for the year then ended, in conformity with generally
accepted accounting principles applied on a basis consistent with that of the
preceding year. The Consolidated balance sheet at June 30, 2004 and the related
Consolidated statements of income and stockholder’s equity for the two quarters
then ended of the Guarantor and its Consolidated Subsidiaries, copies of which
have been furnished to each Bank, present fairly the financial position of the
Guarantor and its Consolidated Subsidiaries at June 30, 2004 and the results of
the operations and changes in financial position of the Guarantor and its
Consolidated Subsidiaries for the two quarters then ended, in conformity with
generally accepted accounting principles consistently applied. Since December
31, 2003 there has been no material adverse change in such financial position or
operations; and

 

(g) The operations of the Guarantor and each Material Subsidiary comply in all
material respects with all Environmental Laws, the noncompliance with which
would

 

Exhibit 4.01(a)

Page 7



--------------------------------------------------------------------------------

materially adversely affect the business of the Guarantor or the ability of the
Guarantor to obtain credit on commercially reasonable terms; and

 

(h) The Guarantor is not (i) an “investment company,” (ii) a company
“controlled” by an “investment company” which is registered under the Investment
Company Act of 1940, as amended, or (iii) to the best knowledge of the
Guarantor, a company “controlled” by any other “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of this Guaranty and on
the date of each Borrowing Notice (except to the extent any such representation
or warranty is stated to relate solely to an earlier date) with respect to each
Advance under the Credit Agreement on and as of such Borrowing Date.

 

12. As long as this Guaranty shall continue in effect, the Guarantor shall:

 

(a) provide to the Agent in sufficient copies for distribution to each Bank:

 

(i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting or (B) 55 days after the end of each of the first three
quarters of each fiscal year of the Guarantor, a Consolidated balance sheet of
the Guarantor and its Consolidated Subsidiaries as of the end of such quarter
and a Consolidated statement of income and changes in financial position (or
Consolidated statement of cash flow, as the case may be) of the Guarantor and
its Consolidated Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of the Guarantor; provided, however, that at any time
the Guarantor shall be subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, delivery within the time period specified above of
copies of the quarterly balance sheets and statements on Form 10-Q of the
Guarantor and its Consolidated Subsidiaries for such quarterly period as filed
with the SEC shall be deemed to satisfy the requirements of this clause (i);

 

(ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting or (B) 100 days after the end of each fiscal year of the
Guarantor, a Consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such year and a Consolidated statement of income
and stockholder’s equity and changes in financial position of the Guarantor and
its Consolidated Subsidiaries for such fiscal year and accompanied by (A) a
report of PriceWaterhouse Coopers LLP, independent public accountants of the
Guarantor, or other independent public accountants of nationally recognized
standing, on the results of their examination of the Consolidated annual
financial statements of the Guarantor and its Consolidated Subsidiaries, which
report shall be unqualified or shall be otherwise reasonably acceptable to the
Majority Banks; provided that

 

Exhibit 4.01(a)

Page 8



--------------------------------------------------------------------------------

such report may set forth qualifications to the extent such qualifications
pertain solely to changes in generally accepted accounting principles from such
principles applied during earlier accounting periods, the implementation of
which changes (with the concurrence of such accountants) is reflected in the
financial statements accompanying such report, and (B) a certificate of such
accountants substantially in the form of Exhibit 6.01(g)(ii) to the Credit
Agreement; and provided further, that at any time the Guarantor shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the annual balance
sheets and statements on Form 10-K of the Guarantor and its Consolidated
Subsidiaries for such annual period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (ii);

 

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Guarantor files with the SEC under the Exchange Act, including, without
limitation, all such reports that disclose material litigation pending against
the Guarantor or any Material Subsidiary or any material noncompliance with any
Environmental Law on the part of the Guarantor or any Material Subsidiary;

 

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Guarantor
(A) stating that no event of default under this Guaranty or event which, with
notice or the lapse of time or both, would constitute such an event of default
exists or, if any does exist, stating the nature and status thereof and
describing the action the Guarantor proposes to take with respect thereto and
(B) demonstrating, in reasonable detail, the calculations used by such officer
to determine compliance with the financial covenants contained in Sections
12(h), 12(i) and 12(j);

 

(v) With respect to each fiscal year for which the Guarantor shall have an
aggregate Unfunded Liability of $100,000,000 or more for all of its single
employer pension benefit plans covered by Title IV of ERISA and all
multiemployer pension benefit plans covered by Title IV of ERISA to which the
Guarantor has an obligation to contribute, as soon as available, and in any
event within ten months after the end of such fiscal year, a statement of
Unfunded Liabilities of each such plan, certified as correct by an actuary
enrolled in accordance with regulations under ERISA and a statement of estimated
withdrawal liability as of the most recent plan year end as customarily prepared
by the trustees under the multiemployer plans to which the Guarantor has an
obligation to contribute;

 

(vi) As soon as possible, and in any event within 30 days after the occurrence
of each event the Guarantor knows is or may be a Reportable Event (as defined in
Section 4043 of ERISA) with respect to any Plan with an Unfunded Liability in
excess of $100,000,000, a statement signed by the chief financial officer of the
Guarantor describing such reportable event and the action which the Guarantor
proposes to take with respect thereto; and

 

Exhibit 4.01(a)

Page 9



--------------------------------------------------------------------------------

(vii) As soon as possible, and in any event within five Business Days after the
Guarantor shall become aware of the occurrence of each event of default under
this Guaranty or each event which, with notice or lapse of time or both, would
constitute such an event of default, which event of default or event is
continuing on the date of such statement, a statement of the chief financial
officer of the Guarantor setting forth details of such event of default or event
and the action which the Guarantor proposes to take with respect thereto;

 

(b) Pay and discharge, and cause each Material Subsidiary to pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Guarantor nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim which is being contested in good faith and by proper
proceedings and with respect to which the Guarantor shall have established
appropriate reserves in accordance with generally accepted accounting
principles;

 

(c) Maintain, and cause each Material Subsidiary to maintain, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by (or, as applicable, self-insure
in a manner and to an extent not inconsistent with conventions observed by)
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Guarantor or such Material Subsidiary operates;

 

(d) Preserve and maintain, and cause each Material Subsidiary to preserve and
maintain, its corporate existence, rights (charter and statutory), and
franchises, except as otherwise permitted by Section 12(k);

 

(e) Comply, and cause each Material Subsidiary to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including, without limitation, all Environmental Laws), noncompliance
with which would materially adversely affect the business of the Guarantor or
the ability of the Guarantor to obtain credit on commercially reasonable terms;

 

(f) Keep, and cause each Material Subsidiary to keep, proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Guarantor and each Material
Subsidiary in accordance with generally accepted accounting principles
consistently applied;

 

(g) Permit, and cause each Material Subsidiary to permit, the Agent, and its
representatives and agents (which may be a Bank), to inspect any of the
properties, corporate books and financial records of the Guarantor and its
Material Subsidiaries, to examine and make copies of the books of account and
other financial records of the Guarantor and its Material Subsidiaries, and to
discuss the affairs, finances and accounts of the Guarantor and its Material
Subsidiaries with, and to be advised as to the same by, their respective
officers or directors, at such reasonable times during normal business hours and
intervals as the Agent may reasonably designate;

 

Exhibit 4.01(a)

Page 10



--------------------------------------------------------------------------------

(h) Maintain a ratio of (i) the sum of Consolidated income before income tax
expense (excluding extraordinary gains and losses) of the Guarantor and its
Consolidated Subsidiaries plus Interest Expense of the Guarantor and its
Consolidated Subsidiaries as at the end of each fiscal quarter of the Guarantor
with respect to the four-quarter period then ended, to (ii) Interest Expense for
such four-quarter period then ended of not less than 2.0 to 1.0;

 

(i) Not suffer to exist, create, assume or incur, or permit any of its Material
Subsidiaries to suffer to exist, create, assume or incur, any Security Interest,
or assign, or permit any of its Material Subsidiaries to assign, any right to
receive income, in each case to secure Debt or any other obligation or
liability, other than:

 

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Guarantor;

 

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reasonable reserves have been established;

 

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license;

 

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith and for which reasonable reserves have been established;

 

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, execution thereon is stayed;

 

(vi) Landlords’ liens on fixtures located on premises leased by the Guarantor or
one of its Material Subsidiaries in the ordinary course of business;

 

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state thereof,
or any department, agency or instrumentality of the United States or any state
thereof for obligations not yet delinquent;

 

(viii) Any Security Interest arising by reason of deposits to qualify the
Guarantor or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws;

 

Exhibit 4.01(a)

Page 11



--------------------------------------------------------------------------------

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms provided that no financing statement has been filed to
perfect such Security Interest;

 

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date;

 

(xi) Security Interests on (A) property of a corporation or firm existing at the
time such corporation is merged or consolidated with the Guarantor or any
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Guarantor or a Subsidiary; or
(B) property comprising machinery, equipment or real property acquired by the
Guarantor or any of its Subsidiaries, which Security Interests shall have
existed at the time of such acquisition and secure obligations assumed by the
Guarantor or such Subsidiary in connection with such acquisition; provided that
the Debt or other obligations or liabilities secured by Security Interests of
the type described in this paragraph (xi) shall not either (x) have been created
in anticipation of such merger, consolidation, sale, lease or other disposition
or in contemplation of such acquisition or (y) at any time exceed an aggregate
amount equal to $300,000,000;

 

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Guarantor or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (any of the foregoing
being a “Receivable”) owing to the Guarantor or any Subsidiary or any interest
in any of the foregoing (together in each case with any collections and other
proceeds thereof and any collateral, guaranties or other property or claims in
favor of the Guarantor or such Subsidiary supporting or securing payment by the
obligor thereon of any such Receivables), in each case whether such sale,
assignment or other transfer constitutes a “true sale” or a secured financing
for accounting, tax or any other purpose; provided that either (i) such sale,
assignment or other transfer shall have been made as part of a sale of the
business out of which the applicable Receivables arose, (ii) such sale,
assignment or other transfer is made in the ordinary course of business and is
for the purpose of collection only, (iii) such sale, assignment or other
transfer is made in connection with an agreement on the part of the assignee
thereof to render performance under the contract that has given rise to such
Receivable, or (iv) in all other cases, the aggregate outstanding investment or
claim held at any time by purchasers, assignees or other transferees of (or of
interests in) such Receivables (as determined by the Guarantor using any
reasonable methods) shall not exceed an amount equal to 10% of the Consolidated
total assets of the Guarantor and its Consolidated Subsidiaries at such time;

 

Exhibit 4.01(a)

Page 12



--------------------------------------------------------------------------------

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions;

 

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money;

 

(xv) Any Security Interest granted by any Material Subsidiary of the Guarantor;
provided, that (i) the principal business and assets of such Material Subsidiary
are located in Puerto Rico or are located outside of the United States, its
other territories and possessions, (ii) the property of such Material Subsidiary
which is subject to such Security Interest is a parcel of real property, a
manufacturing plant, manufacturing equipment, a warehouse, or an office building
hereafter acquired, constructed, developed or improved by such Material
Subsidiary, and (iii) such Security Interest is created prior to or
contemporaneously with, or within 120 days after (x) in the case of acquisition
of such property, the completion of such acquisition and (y) in the case of the
construction, development or improvement of such property, the later to occur of
the completion of such construction, development or improvement or the
commencement of operations, use or commercial production (exclusive of test and
start-up periods) of such property, and such Security Interest secures or
provides for the payment of all or any part of the acquisition cost of such
property or the cost of construction, development or improvement thereof, as the
case may be;

 

(xvi) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Guarantor; and

 

(xvii) Any extension, renewal or refunding (or successive extensions, renewals
or refundings) in whole or in part of any Debt or any other obligation or
liability secured by any Security Interest referred to in the foregoing
paragraphs (i) through (xvii), provided that the principal amount of Debt or any
other obligation or liability secured by such Security Interest shall not exceed
the principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

 

Notwithstanding the foregoing provisions of this Section 12(i), the Guarantor
and its Material Subsidiaries may, at any time, suffer to exist, issue, incur,
assume and guarantee Secured Debt (in addition to Secured Debt permitted to be
secured under the foregoing paragraphs (i) through (xvii)), provided that the
aggregate amount of such Secured Debt, together with the aggregate

 

Exhibit 4.01(a)

Page 13



--------------------------------------------------------------------------------

amount of all other Secured Debt (not including Secured Debt permitted to be
secured under the foregoing paragraphs (i) through (xvii)) of the Guarantor and
its Material Subsidiaries which is suffered to exist, issued, incurred, assumed
or guaranteed after the date hereof, does not at such time exceed 5% of
Consolidated Net Tangible Assets; and

 

(j) Not permit (i) Consolidated Adjusted Debt (which for purposes of this clause
(i) only shall exclude, up to and until February 16, 2006, an amount equal to
seventy percent (70%) of the aggregate amount of senior notes due February 16,
2008 issued by the Guarantor on December 17, 2002, but only to the extent such
amount shall be treated as “debt” for purposes of generally accepted accounting
principles) of the Guarantor and its Consolidated Subsidiaries at any time to
exceed (ii) an amount equal to 55% of Consolidated Capitalization at such time;

 

(k) (i) Not merge or consolidate with or into, or Transfer Assets to, any
Person, except that the Guarantor may (A) merge or consolidate with any
corporation, including any Subsidiary, which is a U.S. Corporation and (B)
Transfer Assets to any Subsidiary which is a U.S. Corporation; provided, in each
case described in clause (A) and (B) above, that (x) immediately after giving
effect to such transaction, no event shall have occurred and be continuing which
constitutes an event of default by the Guarantor under this Guaranty or which
with the giving of notice or lapse of time or both would constitute such an
event of default and (y) in the case of any merger or consolidation to which the
Guarantor shall be a party, the survivor of such merger or consolidation shall
be the Guarantor; and

 

(ii) Not permit any Material Subsidiary to merge or consolidate with or into, or
Transfer Assets to, any Person unless, immediately after giving effect to such
transaction, no event shall have occurred and be continuing which constitutes an
event of default by the Guarantor under this Guaranty or which with the giving
of notice or lapse of time or both would constitute such an event of default.

 

For purposes of this Section 12(k): “Transfer Assets” means, when referring to
the Guarantor, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Guarantor or of the Guarantor and its Subsidiaries considered
as a whole and means, when referring to a Subsidiary, the conveyance, transfer,
lease or other disposition (whether in one transaction or in a series of
transactions) of all or substantially all of the assets of such Subsidiary; and
“U.S. Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

13. Subject to the provisions of Section 9 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Obligations
have been paid in full and the other conditions of this Guaranty have been
satisfied.

 

14. In addition to and without limitation of any rights, powers or remedies of
the Agent or the Banks under applicable law, any time after maturity of the
Guaranteed Obligations, whether by acceleration or otherwise, the Agent or any
of the Banks may, in its sole discretion, with notice after the fact to the
Guarantor (provided that any failure to give such

 

Exhibit 4.01(a)

Page 14



--------------------------------------------------------------------------------

notice shall not affect the validity of any such appropriation or application
referred to herein) and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
any Guaranteed Obligations (a) any indebtedness due or to become due from the
Banks to the Guarantor, and (b) any moneys, credits or other property belonging
to the Guarantor (including all account balances, whether provisional or final
and whether or not collected or available) at any time held by or coming into
the possession of any of the Agent or any Bank whether for deposit or otherwise.

 

15. The Guarantor agrees to pay all costs, fees and expenses (including
reasonable attorneys’ fees and time charges, which attorneys may be employees of
the Agent or a Bank) incurred by the Banks in collecting or enforcing the
obligations of the Guarantor under this Guaranty.

 

16. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Agent, the Banks and their successors and
assigns. All references herein to the Banks shall for all purposes also include
all assignees of any Bank. All references herein to the Borrower shall be deemed
to include its successors and assigns including, without limitation, a receiver,
trustee or debtor in possession of or for the Borrower.

 

17. THIS GUARANTY SHALL BE DEEMED TO HAVE BEEN MADE AT NEW YORK, NEW YORK, AND
SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF THE AGENT, THE BANKS AND
THE GUARANTOR DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD
TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

 

18. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

 

19. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be in writing by facsimile, U.S. mail or overnight courier and addressed
or delivered to such party (a) if to the Agent or the Banks, at their respective
addresses set forth in the Credit Agreement, or (b) if to the Guarantor, at its
address indicated on Exhibit A hereto, or to such other address as the Agent,
any of the Banks or the Guarantor designates to the other in writing. All
notices by United States mail shall be sent certified mail, return receipt
requested. All notices hereunder shall be effective upon delivery or refusal of
receipt; provided, that any notice transmitted by facsimile shall be deemed
given when transmitted.

 

20. Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 7.01 of the Credit Agreement to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 7.01
of the Credit Agreement, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand,

 

Exhibit 4.01(a)

Page 15



--------------------------------------------------------------------------------

provisional or final) at any time held and other indebtedness at any time owing
by such Bank (or any of its Affiliates) to or for the credit or the account of
the Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether or not such
Bank shall have made any demand under the Loan Documents and of whether or not
such obligations may be matured. Each Bank agrees promptly to notify the
Guarantor after any such set-off and application made by such Bank, but the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Bank may have.

 

[Signature Page Follows]

 

Exhibit 4.01(a)

Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the 7th
day of January, 2005.

 

BAXTER INTERNATIONAL INC. By:     Name:     Title:    

 

Exhibit 4.01(a)

Page 17



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (847) 948-4310

Telecopy: (847) 948-4509

 

Exhibit A



--------------------------------------------------------------------------------

 

Exhibit 6.01(g)(ii) to

Credit Agreement

dated as of January 7, 2005

 

FORM OF

CERTIFICATE OF INDEPENDENT ACCOUNTANTS

 

[Date]

 

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

 

Gentlemen:

 

We have examined the consolidated balance sheet of Baxter International Inc. and
subsidiaries as of December 31,         , and the related consolidated
statements of income, stockholders’ equity and changes in financial position for
the year then ended, and have issued our report thereon dated
                    ,         . Our examination was made in accordance with
generally accepted auditing standards and, accordingly, included such tests of
the accounting records and such other auditing procedures as we considered
necessary in the circumstances.

 

In connection with our examination, nothing came to our attention that caused us
to believe that Baxter International Inc. is not in compliance with the
covenants of Section 12(h) or 12(j) of the Guaranty dated as of January 7, 2005
executed by Baxter International Inc. However, it should be noted that our
examination was not directed primarily toward obtaining knowledge of such
noncompliance.

 

Very truly yours,

 

[PriceWaterhouse Coopers LLP]

 

Exhibit 6.01(g)(ii)

Page 1



--------------------------------------------------------------------------------

 

Exhibit 9.06 to

Credit Agreement

dated as of January 7, 2005

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Dated                     ,         

 

Reference is made to that certain Credit Agreement, dated as of January 7, 2005
(the “Credit Agreement”) among Baxter Healthcare SA, a corporation organized
under the laws of Switzerland (the “Borrower”), certain “Banks” parties thereto,
and J.P. Morgan Europe Limited, as administrative agent for the Banks (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

                                                      (the “Assignor”) and
                                                                  (the
“Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof which represents the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement, including without
limitation, such interest in the Assignor’s Commitment [,] [and] the Advances
owing to the Assignor [, and the Note[s]] held by the Assignor]. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advance owing to the Assignee will be as set forth in Section 2 of Schedule
1.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; [and] (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto
[; and (iv) attaches the Note[s]] referred to in paragraph 1 above and requests
that the Administrative Agent exchange such Note[s]] for [a] new Note[s] payable
to the order of the Assignee [which, in the case of the Note, shall be in an
amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto].

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 11(f) of the Guaranty and

 

Exhibit 9.06

Page 1



--------------------------------------------------------------------------------

Section 6.01(g)(ii) of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Bank’ [and] (v) specifies as its Lending
Office and address for notices the office set forth beneath its name on the
signature pages hereof [and (vi) attaches the forms prescribed by the certifying
as to the Assignee’s status for purposes of establishing complete exemption from
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement [and the Notes] or such other documents as are necessary to
indicate that none of such payments shall be subject to taxes by reason of the
applicable tax treaty].1

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent. The effective date (the “Effective
Date”) of this Assignment and Acceptance shall be the later to occur of the date
of acceptance hereof by the Administrative Agent and the date that is specified
in Section 3 of Schedule 1.

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement [and the Notes] in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
and utilization fees with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement [and the Notes] for periods prior to the Effective Date directly
between themselves.

--------------------------------------------------------------------------------

1 See Section 3.15(d) of the Credit Agreement for more information.

 

Exhibit 9.06

Page 2



--------------------------------------------------------------------------------

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

[Signature Pages Follow]

 

Exhibit 9.06

Page 3



--------------------------------------------------------------------------------

 

Schedule 1

 

to

 

Assignment and Acceptance

 

Dated                     ,         

 

Section 1.     

Percentage Interest:      %

    

Section 2.

    

Assignee’s Commitment:

   $                             

Aggregate Outstanding Principal

Amount of Advances

    

owing to the Assignee:

   [Euro][Approximate Equivalent Amount]                               [Agreed
Currencies -                         ]

[A Note payable to the order of the Assignee

     Dated:             ,                                  

Principal amount:                     ]

[A Note payable to the order of the Assignor

     Dated:             ,                                  

Principal amount:                     ]

Section 3.

    

Requested Effective Date:2

  

                  ,         

 

[NAME OF ASSIGNOR] By:    

Title:

   

--------------------------------------------------------------------------------

2 The actual Effective Date shall be determined in accordance with Section 4 of
the Assignment and Acceptance Agreement.

 

Exhibit 9.06

Page 4



--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]

By:     Title:    

 

APPLICABLE LENDING OFFICES:

[Specify]

ADDRESSES FOR PURPOSES OF

NOTICE:

[Specify]

 

Accepted this            day

of                                         ,                     

J.P. MORGAN EUROPE LIMITED,
as Administrative Agent

By:     Title:    

[Acknowledged and Agreed this3

             day of                     ,         

BAXTER HEALTHCARE SA

By:     Title:    

--------------------------------------------------------------------------------

3 If required by the terms of the Credit Agreement.

 

Exhibit 9.06

Page 5



--------------------------------------------------------------------------------

 

Schedule 1.01 to

Credit Agreement

dated as of January 7, 2005

 

LENDING OFFICE ADDRESSES

 

Unless otherwise specified, the office set forth below opposite the name of any
Bank is such Bank’s “Lending Office “.

 

Bank

--------------------------------------------------------------------------------

  

Lending Office

--------------------------------------------------------------------------------

J.P. Morgan Europe Limited

  

125 London Wall

London

EC2Y 5AJ

Attn: Lesley Pluck/Nichola Hall

Telephone: 44-207-777-2940

Fax: 44-207-777-2360

Deutsche Bank AG New York Branch

  

90 Hudson Street

Mail Stop JCY05-0511

Jersey City, NJ 07302

Attn: Carmen Melendez

Email: carmen.melendez@db.com

Telephone: 201-593-2224

Fax: 201-593-2313

ABN AMRO Bank N.V.

  

250 Bishopsgate

London

EC2M 4AA

Attn: Maria Geary

Telephone: 44-207-678-5054

Fax: 44-207-678-8604

Banco Bilbao Vizcaya Argentaria, New York Branch
International Banking Facility :   

c/o Banco Bilbao Vizcaya Argentaria,

New York Branch

1345 Avenue of the Americas

New York, NY 10105

Attn: Loan Administration Department,

         Patricia Kunert, Michael Pizarro

Telephone: 212-728-2396/1668

Fax:   212-333-2926

Bank of America, N.A.

  

5 Canada Square

London

E14 5AQ

Attn: Andrew Earls, Loan Service

Telephone: 44-208-313-2507

Fax: 44-208-313-2140

 

Schedule 1.01



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi, Ltd.

  

Finsbury Circus House

12-15 Finsbury Circus

London

EC2M 7BT

Attn: Tom Fennessey

Telephone: 44-207-577-1247

Fax: 44-207-577-1234

BNP Paribas London Branch

  

10 Harewood Avenue

London

NW1 6AA

Attn: Loans and Agency Desk

Telephone: 44-207-595-6877 & 44-207-595-6878

Fax: 44-207-595-6195

Citibank, NA London

  

Citibank N.A.

UK Loans Processing Unit, 2nd Floor

4 Harbour Exchange

Isle of Dogs

London E14 9GE U.K.

Attn: Sandra Livingston

Telephone: 44-207-508-1604

Credit Suisse First Boston Bank

  

CSFB, acting through its London Branch

One Cabot Square

London

E14 4QJ

Attn: Loans Services

Telephone: 44-207-888-6458

Fax: 44-207-888-8125

Danske Bank

  

75 King Williams Street

London

EC4N 7DT

Attn: Julie Smyth/Alan Pettigrew

Telephone: 44-207-410-8000

Fax: 44-207-410-8001

LLOYDS TSB BANK PLC

  

avenue de Tervueren, 2

B-1040 Brussels (Belgium)

Attn: Peter Peeleman

Telephone: 32-2-739-59-04

Fax: 32-2-733-11-07

 

Schedule 1.01



--------------------------------------------------------------------------------

SANPAOLO IMI BANK IRELAND PLC

  

KBC House

4 George’s Dock

IFSC

Dublin 1

Ireland

Attn: Nicola Cushen

Telephone: 353-1-6726734

Fax: 353-1-6726727

Sumitomo Mitsui Banking Corporation Europe Limited

  

Temple Court

11 Queen Victoria Street

London

EC4N 4TA

Attn: John Nash

Telephone: 44-207-786-1149

Fax: 44-207-248-3187

UBS AG, London Branch

  

1 Finsbury Avenue

London

EC2M 2PP

Attn: Judith Campbell/Clair Rimmer

Telephone: 44-207-568-5584/0502

Fax: 44-207-568-4664/3978

Wachovia Bank, N.A.

  

3 Bishopsgate

London

EC2N 3AB

Attn: Maureen Hart

Telephone: 44-207-956-4309

Fax: 44-207-929-4645

Allied Irish Bank

  

Allied Irish Banks p.l.c.

AIB Capital Markets,

International Corporate Banking,

Block C 1,

Bankcentre,

Ballsbridge

Dublin 4

Ireland

Attn: Diarmuid O’Neill

Telephone: 353-1-6414808

Fax: 353-1-6682508

 

Schedule 1.01



--------------------------------------------------------------------------------

Natexis Banques Populaires

 

BP 202

78051 Saint Quentin en Yvelines Cedex

France

Attn: Gilbert Criado/Global Relationship Manager

Telephone: 33-1-30-12-12-78

Fax: 33-1-30-43-40-63

Attn: Pierrick Tiret/Manager

Telephone: 33-1-30-12-12-75

Fax: 33-1-30-43-40-63

 

Schedule 1.01